Exhibit 10.20

 

 



 

 

STOCK PURCHASE AGREEMENT

 

 

 

among

 

 

 

THE BUYER (AS DEFINED HEREIN),

 

 

 

THE COMPANY (AS DEFINED HEREIN),

 

 

 

THE SELLERS (AS DEFINED HEREIN),

 

 

 

and

 

 

 

THE SELLERS’ REPRESENTATIVE (AS DEFINED HEREIN)

 

 

 

dated as of

 

 

 

January 30, 2018

 

 

 



 

 

TABLE OF CONTENTS

 

 

 

ARTICLE I DEFINITIONS   1                ARTICLE II PURCHASE AND SALE   1    
    Section 2.01 Purchase and Sale.   2  Section 2.02 Purchase Price.   2 
Section 2.03 Transactions to be Effected at the Closing.   2  Section 2.04
Purchase Price Adjustment and Closing Date Payment.   3  Section 2.05 Closing. 
 6  Section 2.06 Withholding Tax.   6  Section 2.07 Excluded Assets   6        
       ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLERs AND company   7    
    Section 3.01 Organization and Authority of the Sellers.   7  Section 3.02
Organization, Authority and Qualification of the Company.   7  Section 3.03
Capitalization.   7  Section 3.04 No Subsidiaries.   8  Section 3.05 No
Conflicts; Consents.   8  Section 3.06 Financial Statements.   8  Section 3.07
Undisclosed Liabilities.   9  Section 3.08 Absence of Certain Changes, Events
and Conditions.   9  Section 3.09 Material Contracts.   12  Section 3.10 Title
to Assets; Real Property.   14  Section 3.11 Condition and Sufficiency of
Assets.   15  Section 3.12 Intellectual Property.   15  Section 3.13 Inventory. 
 18  Section 3.14 Accounts Receivable.   18  Section 3.15 Customers and
Suppliers.   18 

 

 

Section 3.16 Insurance.   19  Section 3.17 Legal Proceedings; Governmental
Orders.   19  Section 3.18(b) Permits.   20  Section 3.19 Environmental
Matters.   20  Section 3.20 Employee Benefit Matters.   22  Section 3.21
Employment Matters.   26  Section 3.22 Taxes.   27  Section 3.23 Books and
Records.   30  Section 3.24 Brokers.   30  Section 3.25 Full Disclosure   30    
           ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER   30        
Section 4.01 Organization and Authority of Buyer.   30  Section 4.02 No
Conflicts; Consents.   31  Section 4.04 Brokers.   31  Section 4.06 Legal
Proceedings.   31  Section 4.05 Acknowledgement   31                ARTICLE V
COVENANTS   32         Section 5.01 Conduct of Business Prior to the Closing. 
 32  Section 5.02 Access to Information.   33  Section 5.03 No Solicitation of
Other Bids.   33  Section 5.04 Notice of Certain Events.   34  Section 5.05
Resignations.   35  Section 5.06 Confidentiality.   35  Section 5.07
Non-Competition; Non-Solicitation.   35  Section 5.08 Governmental Approvals and
Consents.   36  Section 5.09 Books and Records.   38  Section 5.10 Closing
Conditions   39 

 

 

Section 5.11 Public Announcements.   39  Section 5.12 Further Assurances.   39 
              ARTICLE VI TAX MATTERS   39         Section 6.01 Tax Covenants. 
 39  Section 6.02 Termination of Existing Tax Sharing Agreements.   40  Section
6.03 Indemnification   41  Section 6.04 Straddle Period.   41  Section 6.05
Section 338(h)(10) Election.   41  Section 6.06 Contests   42  Section 6.07
Cooperation and Exchange of Information.   42  Section 6.08 Tax Treatment of
Indemnification Payments   42  Section 6.09 Payments to Buyer   43  Section 6.10
Overlap   43                ARTICLE VII CONDITIONS TO CLOSING   43        
Section 7.01 Conditions to Obligations of All Parties.   43  Section 7.02
Conditions to Obligations of Buyer.   43  Section 7.03 Conditions to Obligations
of Sellers.   46                       ARTICLE VIII INDEMNIFICATION   48        
Section 8.01 Survival.   48  Section 8.02 Indemnification By Sellers.   49 
Section 8.03 Indemnification By Buyer.   50  Section 8.04 Certain Limitations. 
 50  Section 8.05 Indemnification Procedures.   51  Section 8.06 Payments;
Indemnification Escrow Fund.   55  Section 8.07 Tax Treatment of Indemnification
Payments.   55  Section 8.08 Exclusive Remedies.   55 

 

 

Section 8.09 Indemnification Escrow Fund Release   56                ARTICLE IX
TERMINATION   57         Section 9.01 Termination.   57  Section 9.02 Effect of
Termination.   58                ARTICLE X MISCELLANEOUS   59         Section
10.01 Expenses.   59  Section 10.02 Notices.   59  Section 10.03
Interpretation.   60  Section 10.04 Headings.   61  Section 10.05 Severability. 
 61  Section 10.06 Entire Agreement.   61  Section 10.07 Successors and
Assigns.   61  Section 10.08 No Third-party Beneficiaries.   61  Section 10.09
Amendment and Modification; Waiver.   61  Section 10.10 Governing Law;
Submission to Jurisdiction.   62  Section 10.11 Specific Performance.   62 
Section 10.12 Counterparts.   62  Section 10.13 Sellers’ Representative   62 
Section 10.14 Audited Financial Statements   63  Section 10.15 Execution of this
Agreement   64 

 

 

 

Annex

 

Annex A  Defined Terms

 

 

 

Exhibits

 

Exhibit A  Form of Buyer Lease and Guaranty  Exhibit B  Form of Non-Competition
Agreement 

 

 

Exhibit C  Form of Escrow Agreement

 

 

 

Schedules

 

Schedule 2.07  Excluded Assets  Schedule 3.02  States Company is Qualified To Do
Business  Schedule 3.03(a)  Authorized Capital Stock  Schedule 3.04 
Subsidiaries  Schedule 3.05  Consents  Schedule 3.08(e)  Company
Declaration/Payment of Dividends/Distributions  Schedule 3.08(i)  Incurrence of
Indebtedness  Schedule 3.08(j)  Obsolete Equipment  Schedule 3.08(n)  Capital
Investments/Loans  Schedule 3.08(r)  Bonuses, Etc.  Schedule 3.08(s)  New
Hires/Promotions  Schedule 3.08(t)  Employment Contracts, Plans, Agreements 
Schedule 3.09(a)  Material Contracts  Schedule 3.10(b)(i)  Customer-Owned
Machines  Schedule 3.10(c)  Real Property  Schedule 3.12(a)  Company IP
Registrations, Unregistered Trademarks, Software & Trade Secrets  Schedule
3.12(b)  Company IP Agreements  Schedule 3.12(c)  Non-Company Owned IP
Registrations  Schedule 3.12(g)  IP Actions  Schedule 3.13(b)  Inventory 
Schedule 3.15(a)  Material Customers  Schedule 3.15(b)  Material Suppliers 
Schedule 3.16  Insurance  Schedule 3.17(a)  Actions  Schedule 3.18(a)  Permits 
Schedule 3.19(b)  Environmental Permits 

 

 

Schedule 3.19(e)  Storage Tanks  Schedule 3.19(f)  Hazardous Materials  Schedule
3.19(h)  Environmental Reports  Schedule 3.19(j)  Environmental Attributes 
Schedule 3.20(a)  Benefit Plans  Schedule 3.20(c)  Multiemployer Plans  Schedule
3.21(a)  Employees, Independent Contractors, Etc.  Schedule 3.22(f)  Taxable
Years  Schedule 3.22(s)  Taxable Foreign Jurisdictions  Schedule 4.02 
Conflicts/Required Consents  Schedule 4.03  Brokers  Schedule 5.05  Officer and
Director Resignations  Schedule 7.02(k)  Non-Compete Individuals

 

 

 

 

 

 

 

 

 

 

 

 



 

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this "Agreement"), dated as of January 30, 2018,
is entered into between ERIC C. STAHL, individually ("Stahl"), GERTRUDE E.
EPSTEIN, individually ("Epstein"), MARCIA L. ROSEN, individually ("Rosen"), ERIC
C. STAHL CHILDREN’S TRUST, dated December 31, 1993 ("Trust 1"), GERTRUDE S.
EPSTEIN CHILDREN’S TRUST, dated December 31, 1993 ("Trust 2"), MARCIA L. ROSEN
CHILDREN’S TRUST, dated December 31, 1993 ("Trust 3"), STAHL CHILDREN’S TRUST
u/d/t December 31, 1993 f/b/o Eric C. Stahl ("Trust 4"), STAHL CHILDREN’S TRUST
u/d/t December 31, 1993 f/b/o Gertrude Epstein ("Trust 5"), STAHL CHILDREN’S
TRUST u/d/t December 31, 1993 f/b/o Marcia L. Rosen ("Trust 6", and collectively
with Stahl, Epstein, Rosen, Trust 1, Trust 2, Trust 3, Trust 4, and Trust 5,
along with the named beneficiaries of each trust, the "Sellers" and each a
"Seller"), DIELECTRICS, INC., a Massachusetts corporation (the "Company"), and
UFP TECHNOLOGIES, INC., a Delaware corporation ("Buyer"). Stahl is also
executing this Agreement in his capacity as Sellers’ Representative. The
Company, the Sellers, Sellers’ Representative, and Buyer are each individually
referred to in this Agreement as a “Party” and are collectively referred to in
this Agreement as the "Parties."

 

RECITALS

 

WHEREAS, Sellers own all of the issued and outstanding shares of common stock
(the "Shares"), of the Company; and

 

WHEREAS, Sellers wish to sell to Buyer, and Buyer wishes to purchase from
Sellers, the Shares, subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
Definitions

 

Section 1.01. Defined Terms. Terms used in this Agreement have the meanings
assigned to them in Annex A.

 

ARTICLE II
Purchase and sale

 

Section 2.01        Purchase and Sale. Subject to the terms and conditions set
forth herein, at the Closing, Sellers shall sell to Buyer, and Buyer shall
purchase from Sellers, the Shares, free and clear of all Encumbrances.

 



  1

 

Section 2.02        Purchase Price. The aggregate purchase price for the Shares
shall be Sixty Million and 00/100 Dollars ($60,000,000.00), subject to
adjustment pursuant to Section 2.04(a)(i)(A) hereof (the "Purchase Price"). The
parties agree to allocate the Purchase Price for tax purposes as provided in
Section 6.05(b).

 

Section 2.03        Transactions to be Effected at the Closing. 

 

(i)                  At the Closing, Buyer shall:

 

deliver to Sellers’ Representative:

 

(A)               the Closing Date Payment by wire transfer of immediately
available funds to an account designated in writing by Sellers’ Representative
to Buyer; and

 

(B)               the Escrow Agreement/Ancillary Documents and all other
agreements, documents, instruments or certificates required to be delivered by
Buyer at or prior to the Closing pursuant to Section 7.03 of this Agreement.

 

(ii)                pay, on behalf of the Company or Sellers, the following
amounts:

 

(A)               Indebtedness of the Company to be paid at Closing, by wire
transfer of immediately available funds to the accounts and in the amounts
specified on the Closing Indebtedness Certificate; and

 

(B)               any Transaction Expenses unpaid at Closing, by wire transfer
of immediately available funds to the accounts and in the amounts specified on
the Closing Transaction Expenses Certificate.

 

(iii)               deliver to the Escrow Agent:

 

(A)               the Indemnification Escrow Amount (such amount, including any
interest or other amounts earned thereon and less any disbursements therefrom in
accordance with the Escrow Agreement, the "Indemnification Escrow Fund") by wire
transfer of immediately available funds to accounts designated by the Escrow
Agent, to be held for the purpose of securing the indemnification obligations of
Sellers set forth in ARTICLE VIII; and

 

(B)               the Escrow Agreement.

 

(iv)              deliver to Stahl:

 

(A)               the Agreement for the Purchase and Sale of Personal Goodwill
including the consideration due thereunder.

 



  2

 

(b)               At the Closing, Sellers’ Representative shall deliver to
Buyer:

 

(i)                  stock certificates evidencing the Shares, free and clear of
all Encumbrances, duly endorsed in blank or accompanied by stock powers or other
instruments of transfer duly executed in blank, with all required stock transfer
tax stamps affixed thereto; and

 

(ii)                the Escrow Agreement/Ancillary Documents and all other
agreements, documents, instruments or certificates required to be delivered by
Sellers’ Representative at or prior to the Closing pursuant to Section 7.02 of
this Agreement.

 

Section 2.04        Purchase Price Adjustment and Closing Date Payment. 

 

(a)                Closing Adjustment.

 

(i)                  At the Closing, the Purchase Price shall be adjusted in the
following manner:

 

(A)               either (1) an increase by the amount, if any, by which the
Estimated Closing Working Capital (as determined in accordance with Section
2.04(a)(ii)) is greater than the Target Working Capital, or (2) a decrease by
the amount, if any, by which the Estimated Closing Working Capital is less than
the Target Working Capital;

 

(B)               a decrease by the outstanding Indebtedness of the Company as
of the open of business on the Closing Date;

 

(C)               a decrease by the amount of unpaid Transaction Expenses of the
Company as of the open of business on the Closing Date; and

 

(D)               a decrease by the amount of the Indemnification Escrow Amount.

 

the net amount after giving effect to the adjustments listed above shall be the
"Closing Date Payment."

 

(ii)                At least three Business Days before the Closing, Sellers’
Representative shall prepare and deliver to Buyer a statement setting forth its
good faith estimate of Closing Working Capital (the "Estimated Closing Working
Capital"), which statement shall contain an estimated balance sheet of the
Company as of the Closing Date (without giving effect to the transactions
contemplated herein), a calculation of Estimated Closing Working Capital (the
"Estimated Closing Working Capital Statement"), and a certificate of Sellers’
Representative that the Estimated Closing Working Capital Statement was prepared
in accordance with GAAP applied using consistent accounting methods, practices,
principles, policies and procedures, with consistent classifications, judgments
and valuation and estimation methodologies used in the preparation of the
interim Financial Statements for the most recent month end.

 



  3

 

(b)               Post-Closing Adjustment.

 

(i)                  Within 60 days after the Closing Date, Buyer shall prepare
and deliver to Sellers’ Representative a statement setting forth its calculation
of Closing Working Capital, which statement shall contain a balance sheet of the
Company as of the Closing Date (without giving effect to the transactions
contemplated herein), a calculation of Closing Working Capital (the "Closing
Working Capital Statement") and a certificate of the Chief Financial Officer of
Buyer that the Closing Working Capital Statement was prepared in accordance with
GAAP applied using the same accounting methods, practices, principles, policies
and procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the Reviewed
Financial Statements for the most recent fiscal year end as if such Closing
Working Capital Statement was being prepared and reviewed as of a fiscal year
end.

 

(ii)                The post-closing adjustment shall be an amount equal to the
Closing Working Capital minus the Estimated Closing Working Capital or
vice-versa as the case may be (the "Post-Closing Adjustment").

 

(c)                Examination and Review.

 

(i)                  Examination. After receipt of the Closing Working Capital
Statement, Sellers’ Representative shall have 30 days (the "Review Period") to
review the Closing Working Capital Statement. During the Review Period, Sellers’
Representative and Seller's Accountants shall have full access to the books and
records of the Company, the personnel of, and work papers prepared by, Buyer
and/or Buyer's Accountants to the extent that they relate to the Closing Working
Capital Statement and to such historical financial information (to the extent in
Buyer's possession) relating to the Closing Working Capital Statement as
Sellers’ Representative may reasonably request for the purpose of reviewing the
Closing Working Capital Statement and to prepare a Statement of Objections
(defined below), provided, that such access shall be in a manner that does not
interfere with the normal business operations of Buyer or the Company.

 

(ii)                Objection. On or prior to the last day of the Review Period,
Sellers’ Representative may object to the Closing Working Capital Statement by
delivering to Buyer a written statement setting forth Sellers’ Representative’s
objections in reasonable detail, indicating each disputed item or amount and the
basis for Sellers’ Representative’s disagreement therewith (the "Statement of
Objections"). If Sellers’ Representative fails to deliver the Statement of
Objections before the expiration of the Review Period, the Closing Working
Capital Statement and the Post-Closing Adjustment, as the case may be, reflected
in the Closing Working Capital Statement shall be deemed to have been accepted
by Sellers’ Representative. If Sellers’ Representative delivers the Statement of
Objections before the expiration of the Review Period, Buyer and Sellers’
Representative shall negotiate in good faith to resolve such objections within
30 days after the delivery of the Statement of Objections (the "Resolution
Period"), and, if the same are so resolved within the Resolution Period, the
Post-Closing Adjustment and the Closing Working Capital Statement with such
changes as may have been previously agreed in writing by Buyer and Sellers’
Representative, shall be final and binding.

 



  4

 

(iii)               Resolution of Disputes. If Sellers’ Representative and Buyer
fail to reach an agreement with respect to all of the matters set forth in the
Statement of Objections before expiration of the Resolution Period, then as to
any amounts remaining in dispute ("Disputed Amounts" and any amounts not so
disputed, the "Undisputed Amounts") Buyer and Sellers’ Representative shall
appoint BDO USA, LLP (the "Independent Accountants") who, acting as experts and
not arbitrators, shall resolve the Disputed Amounts only and make any
adjustments to the Post-Closing Adjustment, as the case may be, and the Closing
Working Capital Statement. The parties hereto agree that all adjustments shall
be made without regard to materiality. The Independent Accountants shall only
decide the specific items under dispute by the parties and their decision for
each Disputed Amount must be within the range of values assigned to each such
item in the Closing Working Capital Statement and the Statement of Objections,
respectively.

 

(iv)              Fees of the Independent Accountants. The fees and expenses of
the Independent Accountants shall be allocated one-half to the Buyer, and
one-half to the Sellers.

 

(v)                Determination by Independent Accountants. The Independent
Accountants shall make a determination as soon as practicable within 30 days (or
such other time as the parties hereto shall agree in writing) after their
engagement, and their resolution of the Disputed Amounts and their adjustments
to the Closing Working Capital Statement and/or the Post-Closing Adjustment
shall be conclusive and binding upon the parties hereto.

 

(d)               Payments of Post-Closing Adjustment. Except as otherwise
provided herein, any payment of the Post-Closing Adjustment shall (A) be due (x)
within five Business Days of acceptance of the applicable Closing Working
Capital Statement or (y) if there are Disputed Amounts, then within five
Business Days of the resolution described in clause (v) above; and (B) be paid
by wire transfer of immediately available funds to such account as is directed
by Buyer or Sellers’ Representative, as the case may be.

 

(e)                Adjustments for Tax Purposes. Any payments made pursuant to
Section 2.04(a)(i)(A) shall be treated as an adjustment to the Purchase Price by
the parties for Tax purposes, unless otherwise required by Law.

 



  5

 

Section 2.05        Closing. Subject to the terms and conditions of this
Agreement, the purchase and sale of the Shares contemplated hereby shall take
place at a closing (the "Closing") to be held at 10:00 a.m., Eastern Standard
Time, no later than two Business Days after the last of the conditions to
Closing set forth in ARTICLE VII have been satisfied or waived (other than
conditions which, by their nature, are to be satisfied on the Closing Date), at
the offices of Buyer or at such other time or on such other date or at such
other place as Sellers’ Representative and Buyer may mutually agree upon in
writing (the day on which the Closing takes place being the "Closing Date").

 

Section 2.06        Withholding Tax. Buyer and the Company shall be entitled to
deduct and withhold from the Purchase Price all Taxes that Buyer and the Company
may be required to deduct and withhold under any provision of Tax Law. All such
withheld amounts shall be treated as delivered to Sellers hereunder.

 

Section 2.07        Excluded Assets. Notwithstanding anything contained herein
to the contrary, the Parties acknowledge and agree that the excluded assets
listed on Schedule 2.07 (the “Excluded Assets”) are not intended to be included
in the sale and purchase hereunder and that the Company and the Sellers’
Representative may take such actions as are reasonably necessary to cause the
Company to assign all of its right, title and interest in and to such Excluded
Assets to the Sellers (or a Person designated by the Sellers’ Representative)
immediately prior to Closing, and that the Excluded Assets shall be and remain
the property of the Sellers (or such Person designated by the Sellers’
Representative, as applicable) from and after the Closing. The Sellers shall be
liable for the payment of any Taxes payable with respect to any Excluded Assets,
including, without limitation, the transfer of the Excluded Assets to any
Person.

 

ARTICLE III
Representations and warranties of sellers and company

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, the Company and each of the Sellers, jointly and severally, represent
and warrant to Buyer that the statements contained in this ARTICLE III are true
and correct as of the date hereof.

 

Section 3.01        Organization and Authority of the Sellers. This Agreement
has been duly authorized, executed and delivered by Sellers, and when duly
executed by all parties hereto and delivered to the Sellers, constitutes the
legal, valid and binding obligation of the Sellers, enforceable against the
Sellers in accordance with its terms, subject to applicable bankruptcy,
insolvency and other similar Laws affecting the enforceability of creditors’
rights generally, general equitable principles and the discretion of courts in
granting equitable remedies. The execution, delivery and performance by the
Sellers of this Agreement and the other agreements, instruments and documents to
which Seller is a party and the consummation by the Sellers of the transactions
contemplated hereunder and thereby do not (i) violate any applicable Law to
which any Seller is subject, or (ii) require a consent or approval that has not
been obtained, or conflict with, result in a violation or breach of, or
constitute a default under any Contract to which a Seller is a party, by which a
Seller is bound or to which any of the Shares is subject.

 



  6

 

Section 3.02        Organization, Authority and Qualification of the Company.
The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the Commonwealth of Massachusetts and has full
corporate power and authority to own, operate or lease the properties and assets
now owned, operated or leased by it and to carry on its business as it has been
and is currently conducted. Section 3.02 of the Disclosure Schedules sets forth
each jurisdiction in which the Company is licensed or qualified to do business,
and the Company is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the properties owned or leased by it or
the operation of its business as currently conducted makes such licensing or
qualification necessary. All corporate actions taken by the Company in
connection with this Agreement and the Escrow Agreement/Ancillary Documents will
be duly authorized on or prior to the Closing.

 

Section 3.03        Capitalization. 

 

(a)                The authorized capital stock of the Company is set forth in
Schedule 3.03(a), and consists of 200,000 shares of common stock, ("Common
Stock"), of which 3,600 shares are issued and outstanding and constitute the
Shares. All of the Shares have been duly authorized, are validly issued, fully
paid and non-assessable, and are owned of record and beneficially by Sellers,
free and clear of all Encumbrances. Upon consummation of the transactions
contemplated by this Agreement, Buyer shall own all of the Shares, free and
clear of all Encumbrances.

 

(b)               All of the Shares were issued in compliance with applicable
Laws. None of the Shares were issued in violation of any agreement, arrangement
or commitment to which Sellers or the Company are a party or is subject to or in
violation of any preemptive or similar rights of any Person.

 

(c)                There are no outstanding or authorized options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
of any character relating to the capital stock of the Company or obligating
Sellers or the Company to issue or sell any shares of capital stock of, or any
other interest in, the Company. The Company does not have outstanding or
authorized any stock appreciation, phantom stock, profit participation or
similar rights. Other than that certain DIELECTRICS, INC. VOTING TRUST AGREEMENT
u/d/t dated September 1, 2017, there are no stockholder agreements, proxies or
other agreements or understandings in effect with respect to the voting or
transfer of any of the Shares.

 

Section 3.04        No Subsidiaries. Except as set forth on Section 3.04 of the
Disclosure Schedules, the Company does not own, or have any interest in any
shares or have an ownership interest in any other Person.

 



  7

 

Section 3.05        No Conflicts; Consents. The execution, delivery and
performance by Sellers of this Agreement and the Escrow Agreement/Ancillary
Documents to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, do not and will not: (a) conflict with or
result in a violation or breach of, or default under, any provision of the
certificate of incorporation, by-laws or other organizational documents of
Sellers or the Company; (b) conflict with or result in a violation or breach of
any provision of any Law or Governmental Order applicable to Sellers or the
Company; (c) except as set forth in Section 3.05 of the Disclosure Schedules,
require the consent, notice or other action by any Person under, conflict with,
result in a violation or breach of, constitute a default or an event that, with
or without notice or lapse of time or both, would constitute a default under,
result in the acceleration of or create in any party the right to accelerate,
terminate, modify or cancel any Contract to which Sellers or the Company is a
party or by which Sellers or the Company is bound or to which any of their
respective properties and assets are subject (including any Material Contract)
or any Permit affecting the properties, assets or business of the Company; or
(d) result in the creation or imposition of any Encumbrance other than Permitted
Encumbrances on any properties or assets of the Company. No consent, approval,
Permit, Governmental Order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to Sellers or the Company
in connection with the execution and delivery of this Agreement and the Escrow
Agreement/Ancillary Documents and the consummation of the transactions
contemplated hereby and thereby.

 

Section 3.06        Financial Statements. Complete copies of the Company's
reviewed financial statements consisting of the balance sheet of the Company as
at December 31 in each of the years 2016 and 2015 and the related statements of
income and cash flow for the years then ended (the "Reviewed Financial
Statements"), and unaudited normalized financial statements consisting of the
balance sheet of the Company as of June 30, 2017 and the related statements of
income and cash flow for the six-month period then ended (the “Interim Financial
Statements” and together with the Reviewed Financial Statements, the “Financial
Statements”). The 2016 and 2015 Financial Statements have been prepared in
accordance with GAAP applied on a consistent basis throughout the years
involved. The unaudited normalized June 30, 2017 financial statements are
presented on a basis normalized to reflect certain discretionary officer
compensation as distributions on the statement of cash flows and excluded the
related expense from the income statements, as previously disclosed on
presentation of those statements. In addition, the June financial statements
exclude certain normal and recurring year-end adjustments (the effect of which
will not be materially adverse) and notes to the financial statements (that, if
presented, would not differ materially from those presented in the Reviewed
Financial Statements). The Financial Statements are based on the books and
records of the Company, and fairly present the financial condition of the
Company as of the respective dates they were prepared and the results of the
operations of the Company for the periods indicated, except as otherwise noted
here or on the financial statements. The balance sheet of the Company as of June
30, 2017 is referred to herein as the "Balance Sheet" and the date thereof as
the "Balance Sheet Date" and the balance sheet of the Company as of June 30,
2017 is referred to herein as the "Interim Balance Sheet" and the date thereof
as the "Interim Balance Sheet Date". The Company maintains a standard system of
accounting established and administered in accordance with internal financial
statements that the Company maintains as a standard system.

 



  8

 

Section 3.07        Undisclosed Liabilities. The Company has no liabilities,
obligations or commitments of any nature whatsoever, asserted or unasserted,
known (or to the Company's Knowledge unknown), absolute or contingent, accrued
or unaccrued, matured or unmatured or otherwise ("Liabilities"), except (a)
those which are adequately reflected or reserved against in the Balance Sheet as
of the Balance Sheet Date, and (b) those which have been incurred in the
ordinary course of business consistent with past practice since the Balance
Sheet Date and which are not, individually or in the aggregate, material in
amount.

 

Section 3.08        Absence of Certain Changes, Events and Conditions. Since the
Balance Sheet Date, and other than in the ordinary course of business consistent
with past practice, there has not been, with respect to the Company, any:

 

(a)                event, occurrence or development that has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

 

(b)               amendment of the charter, by-laws or other organizational
documents of the Company;

 

(c)                split, combination or reclassification of any shares of its
capital stock;

 

(d)               issuance, sale or other disposition of any of its capital
stock, or grant of any options, warrants or other rights to purchase or obtain
(including upon conversion, exchange or exercise) any of its capital stock;

 

(e)                declaration or payment of any dividends or distributions on
or in respect of any of its capital stock or redemption, purchase or acquisition
of its capital stock, except as set forth in Schedule 3.08(e);

 

(f)                material change in any method of accounting or accounting
practice of the Company, except as required by GAAP or as disclosed in the notes
to the Financial Statements;

 

(g)               material change in the Company's cash management practices and
its policies, practices and procedures with respect to collection of accounts
receivable, establishment of reserves for uncollectible accounts, accrual of
accounts receivable, inventory control, prepayment of expenses, payment of trade
accounts payable, accrual of other expenses, deferral of revenue and acceptance
of customer deposits;

 

(h)               entry into any Contract that would constitute a Material
Contract;

 

(i)                 incurrence, assumption or guarantee of any indebtedness for
borrowed money except unsecured current obligations and Liabilities incurred in
the ordinary course of business consistent with past practice, except as set
forth in Schedule 3.08(i);

 



  9

 

(j)                 transfer, assignment, sale or other disposition of any of
the assets shown or reflected in the Balance Sheet or cancellation of any debts
or entitlements except for such obsolete equipment as set forth in Schedule
3.08(j);

 

(k)               transfer or assignment of or grant of any license or
sublicense under or with respect to any Company Intellectual Property or Company
IP Agreements;

 

(l)                 abandonment or lapse of or failure to maintain in full force
and effect any Company IP Registration, or failure to take or maintain
reasonable measures to protect the confidentiality or value of any Trade Secrets
included in the Company Intellectual Property;

 

(m)             damage, destruction or loss in excess of $50,000 in the
aggregate (whether or not covered by insurance) to its property;

 

(n)               any capital investment in, or any loan to, any other Person
excluding loans to employees up to Five Hundred ($500) Dollars as set forth in
Schedule 3.08(n);

 

(o)               acceleration, termination, material modification to or
cancellation of any material Contract (including, but not limited to, any
Material Contract) to which the Company is a party or by which it is bound;

 

(p)               any capital expenditures in excess of $250,000 in the
aggregate;

 

(q)               imposition of any Encumbrance upon any of the Company
properties, capital stock or assets, tangible or intangible;

 

(r)                 except as set forth in Schedule 3.08(r), (i) grant of any
bonuses, whether monetary or otherwise, or increase in any wages, salary,
severance, pension or other compensation or benefits in respect of its current
or former employees, officers, directors, independent contractors or
consultants, other than as provided for in any written agreements or required by
applicable Law, (ii) change in the terms of employment for any employee or any
termination of any employees for which the aggregate costs and expenses exceed
$10,000, or (iii) action to accelerate the vesting or payment of any
compensation or benefit for any current or former employee, officer, director,
independent contractor or consultant;

 

(s)                except as set forth in Schedule 3.08(s) hiring or promoting
any person as or to (as the case may be) management level or hiring or promoting
any employee below management level except to fill a vacancy in the ordinary
course of business;

 

(t)                 except as set forth in Schedule 3.08(t) adoption,
modification or termination of any: (i) employment, severance, retention or
other agreement with any current or former employee, officer, director,
independent contractor or consultant, (ii) Benefit Plan or (iii) collective
bargaining or other agreement with a Union, in each case whether written or
oral;

 



  10

 

(u)               any loan to (or forgiveness of any loan to), or entry into any
other transaction with, any of its stockholders or current or former directors,
officers and employees, except as shown in Schedules 3.08(i) and 3.08(j);

 

(v)               entry into a new line of business or abandonment or
discontinuance of existing lines of business;

 

(w)             adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;

 

(x)               purchase, lease or other acquisition of the right to own, use
or lease any property or assets for an amount in excess of $10,000, individually
(in the case of a lease, per annum) or $10,000 in the aggregate (in the case of
a lease, for the entire term of the lease, not including any option term),
except for purchases of inventory or supplies in the ordinary course of business
consistent with past practice;

 

(y)               acquisition by merger or consolidation with, or by purchase of
a substantial portion of the assets or stock of, or by any other manner, any
business or any Person or any division thereof;

 

(z)                action by the Company to make, change or rescind any Tax
election, amend any Tax Return or take any position on any Tax Return, take any
action, omit to take any action or enter into any other transaction that would
have the effect of increasing the Tax liability or reducing any Tax asset of
Buyer in respect of any Post-Closing Tax Period; or

 

(aa)            any Contract to do any of the foregoing, or any action or
omission that would result in any of the foregoing.

 

Section 3.09        Material Contracts. 

 

(a)                Section 3.09(a) of the Disclosure Schedules lists each of the
following Contracts of the Company (such Contracts, together with all Contracts
concerning the occupancy, management or operation of any Real Property
(including without limitation, brokerage contracts) listed or otherwise
disclosed in Section 3.10(c) of the Disclosure Schedules and all Company IP
Agreements, being "Material Contracts"):

 

(i)                  each Contract of the Company involving aggregate
consideration in excess of $50,000 and which, in each case, cannot be cancelled
by the Company without penalty or without more than 60 days' notice;

 



  11

 

(ii)                all Contracts that require the Company to purchase its total
requirements of any product or service from a third party or that contain "take
or pay" provisions;

 

(iii)               all Contracts that provide for the indemnification by the
Company of any Person or the assumption of any Tax, environmental or other
Liability of any Person;

 

(iv)              all Contracts that relate to the acquisition or disposition of
any business, a material amount of stock or assets of any other Person or any
real property (whether by merger, sale of stock, sale of assets or otherwise);

 

(v)                all broker, distributor, dealer, manufacturer's
representative, franchise, agency, sales promotion, market research, marketing
consulting and advertising Contracts to which the Company is a party;

 

(vi)              all employment agreements and Contracts with independent
contractors or consultants (or similar arrangements) to which the Company is a
party and which are not cancellable without material penalty or without more
than 60 days' notice;

 

(vii)             except for Contracts relating to trade receivables, all
Contracts relating to indebtedness (including, without limitation, guarantees)
of the Company;

 

(viii)           all Contracts with any Governmental Authority to which the
Company is a party ("Government Contracts");

 

(ix)              all Contracts that limit or purport to limit the ability of
the Company to compete in any line of business or with any Person or in any
geographic area or during any period of time;

 

(x)                any Contracts to which the Company is a party that provide
for any joint venture, partnership or similar arrangement by the Company;

 

(xi)              all Contracts between or among the Company on the one hand and
Sellers or any Affiliate of Sellers (other than the Company) on the other hand;

 

(xii)             all collective bargaining agreements or Contracts with any
Union to which the Company is a party; and

 

(xiii)           any other Contract that is material to the Company and not
previously disclosed pursuant to this Section 3.09.

 

(b)               Each Material Contract (i) is valid and binding on the Company
in accordance with its terms and is in full force and effect; (ii) the Company
is not, and , to the Knowledge of the Company, any other party thereto is not,
in breach of or default under (or is alleged to be in breach of or default
under), or has provided or received any notice of any intention to terminate,
any Material Contract; and (iii) no event or circumstance has occurred that,
with notice or lapse of time or both, would constitute an event of default by
Company, or, to the Knowledge of Company, by any other party thereto, under any
Material Contract or result in a termination thereof or would cause or permit
the acceleration or other changes of any right or obligation or the loss of any
benefit thereunder. Complete and correct copies of each Material Contract
(including all modifications, amendments and supplements thereto and waivers
thereunder) have been made available to Buyer.

 



  12

 

Section 3.10        Title to Assets; Real Property. 

 

(a)                The Company does not own any Real Property.

 

(b)               The Company has good and valid title to, or a valid leasehold
interest in, all Real Property and personal property and other assets reflected
in the Reviewed Financial Statements or acquired after the Balance Sheet Date,
other than properties and assets sold or otherwise disposed of in the ordinary
course of business consistent with past practice since the Balance Sheet Date.
All such properties and assets (including leasehold interests) are free and
clear of Encumbrances except for the following (collectively referred to as
"Permitted Encumbrances"):

 

(i)                  those items set forth in Section 3.10(b)(i) of the
Disclosure Schedules, which includes, customer-owned machines for custom orders,
which machines are not owned by the company but are on the premises and some of
which may be considered abandoned property;

 

(ii)                liens for Taxes not yet due and payable;

 

(iii)               mechanics, carriers', workmen's, repairmen's or other like
liens arising or incurred in the ordinary course of business consistent with
past practice or amounts that are not delinquent and which are not, individually
or in the aggregate, material to the business of the Company;

 

(iv)              easements, rights of way, zoning ordinances and other similar
encumbrances affecting Real Property which are not, individually or in the
aggregate, material to the business of the Company; or

 

(v)                liens arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business consistent with past practice which are not, individually or
in the aggregate, material to the business of the Company; or

 

(vi)              except for immaterial imperfections of title and encumbrances,
if any, which do not individually or in the aggregate, materially detract from
the value, or interfere with the Company's or Buyer's future use, or materially
impair the operation of the Company or the value of the Company's assets.

 



  13

 

(c)                Section 3.10(c) of the Disclosure Schedules lists (i) the
street address of each parcel of Real Property; (ii) if such property is leased
or subleased by the Company, the landlord under the lease, the rental amount
currently being paid, and the expiration of the term of such lease or sublease
for each leased or subleased property; and (iii) the current use of such
property. With respect to leased Real Property, Sellers have delivered or made
available to Buyer true, complete and correct copies of any leases affecting the
Real Property. The Company is not a sublessor or grantor under any sublease or
other instrument granting to any other Person any right to the possession,
lease, occupancy or enjoyment of any leased Real Property. The use and operation
of the Real Property in the conduct of the Company's business do not violate in
any material respect any Law, covenant, condition, restriction, easement,
license, permit or agreement. No material improvements constituting a part of
the Real Property encroach on real property owned or leased by a Person other
than the Company. To the Knowledge of the Company there are no Actions pending
nor threatened against or affecting the Real Property or any portion thereof or
interest therein in the nature or in lieu of condemnation or eminent domain
proceedings.

 

Section 3.11        Condition and Sufficiency of Assets. The buildings, plants,
structures, furniture, fixtures, machinery, equipment, vehicles and other items
of tangible personal property of the Company are structurally sound, are in good
operating condition and repair, and are adequate for the uses to which they are
being put, and none of such buildings, plants, structures, furniture, fixtures,
machinery, equipment, vehicles and other items of tangible personal property is
in need of maintenance or repairs except for ordinary, routine maintenance and
repairs that are not material in nature or cost. The buildings, plants,
structures, furniture, fixtures, machinery, equipment, vehicles and other items
of tangible personal property currently owned or leased by the Company, together
with all other properties and assets of the Company (including, without
limitation, the shipping containers in the rear parking lot and storage trailer
by loading docks), are sufficient in all material respects for the continued
conduct of the Company's business after the Closing in substantially the same
manner as conducted prior to the Closing and constitute all of the material
rights, property and assets necessary to conduct the business of the Company as
currently conducted.

 

Section 3.12        Intellectual Property.

 

(a)                Section 3.12(a) of the Disclosure Schedules contains a
correct, current, and complete list of all (i) Company IP Registrations,
specifying as to each, as applicable: the title, mark, or design; the record
owner and inventor(s), if any; the jurisdiction by or in which it has been
issued, registered, or filed; the patent, registration, or application serial
number; the issue, registration, or filing date; and the current status; and
(ii) all unregistered Trademarks included in the Company's Intellectual
Property; (iii) all proprietary Software of the Company; and iv) general
categories of Trade Secrets. All required filings and fees related to the
Company IP Registrations have been timely filed with and paid to the relevant
Governmental Authorities and authorized registrars, and all Company IP
Registrations are otherwise in good standing.

 



  14

 

(b)               Section 3.12(b) of the Disclosure Schedules contains a
correct, current, and complete list of all Company IP Agreements, specifying for
each the date, title, and parties thereto. Sellers have provided Buyer with true
and complete copies (or in the case of any oral agreements, a complete and
correct written description) of all such Company IP Agreements, including all
modifications, amendments and supplements thereto and waivers thereunder. Each
Company IP Agreement is valid and binding on the Company in accordance with its
terms and is in full force and effect. Neither the Company nor, to the Knowledge
of the Company, any other party thereto is, or is alleged to be, in breach of or
default under, or has provided or received any notice of breach of, default
under, or intention to terminate (including by non-renewal), any Company IP
Agreement.

 

(c)                Except as set forth in Section 3.12(c) of the Disclosure
Schedules, the Company is the sole and exclusive legal and beneficial, and with
respect to the Company IP Registrations, record, owner of all right, title, and
interest in and to the Company Intellectual Property, has the valid and
enforceable right to use all other Intellectual Property used or held for use in
or necessary for the conduct of the Company's business as currently conducted or
as proposed to be conducted, in each case, free and clear of Encumbrances other
than Permitted Encumbrances. The Company has entered into binding, valid and
enforceable, written Contracts with each current (and, except as set forth in
Section 3.12(c) of the Disclosure Schedules, to the Knowledge of the Company,
former employee with in the last 10 years) employee and independent contractor
who is or was involved in or has contributed to the invention, creation, or
development of any Intellectual Property during the course of employment or
engagement with the Company, the forms of which are attached hereto as Schedule
3.12(c). For purposes of clarity, the foregoing shall not apply to independent
contractors performing routine repair, maintenance, electrical or plumbing
services who are not or were not involved in or have contributed to the
invention, creation, or development of any Intellectual Property during the
course of such independent contractor’s engagement with the Company.

 

(d)               Neither the execution, delivery or performance of this
Agreement, nor the consummation of the transactions contemplated hereunder, will
result in the loss or impairment of or payment of any additional amounts with
respect to, nor require the consent of any other Person in respect of, the
Company's right to own or use any Company Intellectual Property or any
Intellectual Property subject to any Company IP Agreement.

 

(e)                All of the Company IP Registrations (other than pending
applications for any Company IP Registrations) are (i) valid; (ii) enforceable,
and (iii) subsisting and in full force and effect. The Company has taken all
reasonable and necessary steps to maintain and enforce the Company Intellectual
Property and to preserve the confidentiality of all Trade Secrets included in
the Company Intellectual Property, including by requiring all Persons having
access thereto to execute binding, written non-disclosure agreements.

 



  15

 

(f)                To the Knowledge of the Company, conduct of the Company's
business as currently and formerly conducted and as proposed to be conducted,
and the products, processes and services of the Company, have not infringed,
misappropriated or otherwise violated, and will not infringe, misappropriate or
otherwise violate, the Intellectual Property or other rights of any Person. To
the Knowledge of the Company, no Person has infringed, misappropriated or
otherwise violated any Company Intellectual Property or Licensed Intellectual
Property.

 

(g)               Except as set forth in Section 3.12(g) of the Disclosure
Schedules, there are no Actions (including any opposition, cancellation,
revocation, review, or other proceeding) settled (for the six year period prior
to the Closing Date), pending or threatened (including in the form of offers to
obtain a license): (i) alleging any infringement, misappropriation, or other
violation by the Company of the Intellectual Property of any Person; (ii)
challenging the validity, enforceability, registrability, patentability, or
ownership of any Company Intellectual Property; or (iii) by the Company or, to
the Knowledge of the Company, any other Person alleging any infringement,
misappropriation, or violation by any Person of the Company's Intellectual
Property. Neither Sellers nor the Company is aware of any facts or circumstances
that could reasonably be expected to give rise to any such Action. Company is
not subject to any outstanding or, to the Knowledge of the Company, any
prospective Governmental Order (including any motion or petition therefor) that
does or could reasonably be expected to restrict or impair the use of any
Company Intellectual Property.

 

(h)               The computer hardware, servers, networks, platforms,
peripherals, data communication lines, and other information technology
equipment and related systems, including any outsourced systems and processes,
that are owned or used by the Company ("Company Systems") are reasonably
sufficient for the immediate and anticipated needs of the Company's business. In
the past eighteen (18) months, there has been no unauthorized access, use,
intrusion, or breach of security, or failure, breakdown, performance reduction,
or other adverse event affecting any Company Systems, that has caused or could
reasonably be expected to cause any: (i) substantial disruption of or
interruption in or to the use of such Company Systems or the conduct of the
Company's business; (ii) material loss, destruction, damage, or harm of or to
the Company or its operations, personnel, property, or other assets; or (iii)
liability of any kind to the Company. The Company has taken all reasonable
actions, consistent with applicable industry best practices, to protect the
integrity and security of the Company Systems and the data and other information
stored or processed thereon. The Company (x) maintains commercially reasonable
backup and data recovery, disaster recovery, and business continuity plans,
procedures, and facilities; (y) acts in compliance therewith; and (z) monitors
such plans and procedures on an ongoing basis, and such plans and procedures
have been proven effective upon such monitoring.

 

Section 3.13        Inventory.

 



  16

 

(a)                All inventory of the Company, whether or not reflected in the
Balance Sheet, consists of a quality and quantity usable and salable in the
ordinary course of business consistent with past practice. All such inventory is
owned by the Company free and clear of all Encumbrances, and no inventory is
held on a consignment basis. The quantities of each item of inventory (whether
raw materials, work-in-process or finished goods) are not excessive, but are
reasonable in the present circumstances of the Company.

 

(b)               All inventory set forth on Schedule 3.13(b) (except raw
materials purchases subject to minimum order quantities or for legitimate
business purposes in the ordinary course of business consistent with past
practice along with raw materials held for customers subject to customer
deposits, and raw material commitments) shall be used or sold within ten (10)
months of the Closing Date.

 

Section 3.14        Accounts Receivable. The accounts receivable reflected on
the Interim Balance Sheet and the accounts receivable arising after the date
thereof (a) have arisen from bona fide transactions entered into by the Company
involving the sale of goods or the rendering of services in the ordinary course
of business consistent with past practice; (b) constitute only valid, undisputed
claims of the Company not subject to claims of set-off or other defenses or
counterclaims other than normal cash discounts accrued in the ordinary course of
business consistent with past practice; and (c) subject to a reserve for bad
debts shown on the Interim Balance Sheet or, with respect to accounts receivable
arising after the Interim Balance Sheet Date, on the accounting records of the
Company, are collectible in full within 120 days after billing. The reserve for
bad debts shown on the Interim Balance Sheet or, with respect to accounts
receivable arising after the Interim Balance Sheet Date, on the accounting
records of the Company have been determined in accordance with GAAP,
consistently applied, subject to normal year-end adjustments and the absence of
disclosures normally made in footnotes.

 

Section 3.15        Customers and Suppliers. 

 

(a)                Section 3.15(a) of the Disclosure Schedules sets forth a list
of (i) each customer who has paid aggregate consideration to the Company for
goods or services rendered in an amount greater than or equal to $200,000 for
either of the two most recent fiscal years (collectively, the "Material
Customers"); and (ii) the amount of consideration paid by each Material Customer
during such periods. The Company has not received any notice, and has no reason
to believe, that any of its Material Customers has ceased, or intends to cease
after the Closing, to use its goods or services or to otherwise terminate or
materially reduce its relationship with the Company.

 

(b)               Section 3.15(b) of the Disclosure Schedules sets forth (i)
each supplier to whom the Company has paid consideration for goods or services
rendered in an amount greater than or equal to $100,000 for either of the two
most recent fiscal years (collectively, the "Material Suppliers"); and (ii) the
amount of purchases from each Material Supplier during such periods. The Company
has not received any notice, and has no reason to believe, that any of its
Material Suppliers has ceased, or intends to cease, to supply goods or services
to the Company or to otherwise terminate or materially reduce its relationship
with the Company.

 



  17

 

Section 3.16        Insurance. Section 3.16 of the Disclosure Schedules sets
forth a true and complete list of all current policies or binders of fire,
liability, product liability, umbrella liability, real and personal property,
workers' compensation, vehicular, directors' and officers' liability, fiduciary
liability and other casualty and property insurance maintained by the Company or
its Affiliates and relating to the assets, business, operations, employees,
officers and directors of the Company (collectively, the "Insurance Policies")
and true and complete copies of such Insurance Policies have been made available
to Buyer. Such Insurance Policies are in full force and effect and shall remain
in full force and effect following the consummation of the transactions
contemplated by this Agreement. Neither the Sellers nor any of their Affiliates
(including the Company) has received any written notice of cancellation of,
premium increase with respect to, or alteration of coverage under, any of such
Insurance Policies. All premiums due on such Insurance Policies have either been
paid or, if due and payable prior to Closing, will be paid prior to Closing in
accordance with the payment terms of each Insurance Policy. Except as set forth
in Section 3.16 of the Disclosure Schedules, the Insurance Policies do not
provide for any retrospective premium adjustment or other experience-based
liability on the part of the Company. All such Insurance Policies (a) are valid
and binding in accordance with their terms; (b) are provided by carriers who are
financially solvent; and (c) have not been subject to any lapse in coverage.
There are no claims related to the business of the Company pending under any
such Insurance Policies as to which coverage has been questioned, denied or
disputed or in respect of which there is an outstanding reservation of rights.
None of Sellers or any of their Affiliates (including the Company) is in default
under, or has otherwise failed to comply with, in any material respect, any
provision contained in any such Insurance Policy. The Insurance Policies are of
the type and in the amounts customarily carried by Persons conducting a business
similar to the Company and are sufficient for compliance with all applicable
Laws and Contracts to which the Company is a party or by which it is bound.

 

Section 3.17        Legal Proceedings; Governmental Orders. 

 

(a)                Except as set forth in Section 3.17(a) of the Disclosure
Schedules, to the Knowledge of the Company there are no Actions pending or
threatened (a) against or by the Company affecting any of its properties or
assets (or by or against Sellers or any Affiliate thereof and relating to the
Company); or (b) against or by the Company, Sellers or any Affiliate of Sellers
that challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. To the Knowledge of the Company no event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such Action.

 

(b)               There are no outstanding Governmental Orders and no
unsatisfied judgments, penalties or awards against or affecting the Company or
any of its properties or assets.

 

Section 3.18        Compliance With Laws; Permits. 

 



  18

 

(a)                The Company has complied, and is now complying, with all Laws
applicable to it or its business, properties or assets, except for immaterial
noncompliance, if any, the Losses of which, individually, would not exceed the
$17,500 threshold as provided in Section 8.04(a)(iii).

 

(b)               All Permits required for the Company to conduct its business
have been obtained by it and are valid and in full force and effect. All fees
and charges with respect to such Permits as of the date hereof have been paid in
full. Section 3.18(b) of the Disclosure Schedules lists all current Permits
issued to the Company, including the names of the Permits and their respective
dates of issuance and expiration. No event has occurred that, with or without
notice or lapse of time or both, would reasonably be expected to result in the
revocation, suspension, lapse or limitation of any Permit set forth in Section
3.18(b) of the Disclosure Schedules.

 

Section 3.19        Environmental Matters. 

 

(a)                The Company is currently and has been in compliance with all
Environmental Laws, except for immaterial noncompliance, if any, the Losses of
which, individually, would not exceed the $17,500 threshold as provided in
Section 8.04(a)(iii). The Company has not, and the Sellers have not, received
from any Person any: (i) Environmental Notice or Environmental Claim; or (ii)
written request for information pursuant to Environmental Law, which, in each
case, either remains pending or unresolved, or is the source of ongoing
obligations or requirements as of the Closing Date.

 

(b)               The Company has obtained and is in material compliance with
all Environmental Permits (each of which is disclosed in Section 3.19(b) of the
Disclosure Schedules) necessary for the ownership, lease, operation or use of
the business or assets of the Company and all such Environmental Permits are in
full force and effect and shall be maintained in full force and effect by
Sellers through the Closing Date in accordance with Environmental Law, and
neither Sellers nor the Company is aware of any condition, event or circumstance
that might prevent or impede, after the Closing Date, the ownership, lease,
operation or use of the business or assets of the Company as currently carried
out. With respect to any such Environmental Permits, Sellers have undertaken, or
will undertake prior to the Closing Date, all measures necessary to facilitate
transferability of the same, and neither the Company nor the Sellers are aware
of any condition, event or circumstance that might prevent or impede the
transferability of the same, nor are they aware of any Environmental Notice or
written communication regarding any material adverse change in the status or
terms and conditions of the same.

 

(c)                No real property currently or formerly owned, operated or
leased by the Company is listed on, or has been proposed for listing on, the
National Priorities List (or CERCLIS) under CERCLA, or any similar state list.

 

(d)               There has been no Release of Hazardous Materials in
contravention of Environmental Law with respect to the business or assets of the
Company or any real property currently or formerly owned, operated or leased by
the Company, and neither the Company nor Sellers have received an Environmental
Notice that any real property currently or formerly owned, operated or leased in
connection with the business of the Company (including soils, groundwater,
surface water, buildings and other structure located on any such real property)
has been contaminated with any Hazardous Material which could reasonably be
expected to result in an Environmental Claim against, or a violation of
Environmental Law or term of any Environmental Permit by, Sellers or the
Company.

 



  19

 

(e)                Section 3.19(e) of the Disclosure Schedules contains a
complete and accurate list of all active, or abandoned, aboveground or
underground storage tanks owned or operated by the Company since November 28,
1978.

 

(f)                Section 3.19(f) of the Disclosure Schedules contains a
complete and accurate list of all off-site Hazardous Materials treatment,
storage, or disposal facilities or locations used by the Company or Sellers and
any predecessors as to which the Company or Sellers may retain liability, and
none of these facilities or locations has been placed or proposed for placement
on the National Priorities List (or CERCLIS) under CERCLA, or any similar state
list, and neither Sellers nor the Company has received any Environmental Notice
regarding potential liabilities with respect to such off-site Hazardous
Materials treatment, storage, or disposal facilities or locations used by the
Company or Sellers.

 

(g)               Neither Sellers nor the Company has retained or assumed, by
contract or operation of Law, any liabilities or obligations of third parties
under Environmental Law.

 

(h)               Sellers have provided or otherwise made available to Buyer and
listed in Section 3.19(h) of the Disclosure Schedules: (i) any and all
environmental reports, studies, audits, records, sampling data, site
assessments, risk assessments, economic models and other similar documents with
respect to the business or assets of the Company or any currently or formerly
owned, operated or leased real property which are in the possession or control
of the Sellers or Company related to compliance with Environmental Laws,
Environmental Claims or an Environmental Notice or the Release of Hazardous
Materials; and (ii) any and all material documents concerning planned or
anticipated capital expenditures required to reduce, offset, limit or otherwise
control pollution and/or emissions, manage waste or otherwise ensure compliance
with current or future Environmental Laws (including, without limitation, costs
of remediation, pollution control equipment and operational changes.

 

(i)                 Neither the Sellers nor the Company is aware of or
reasonably anticipates, as of the Closing Date, any condition, event or
circumstance concerning the Release or regulation of Hazardous Materials that
might, after the Closing Date, prevent, impede or materially increase the costs
associated with the ownership, lease, operation, performance or use of the
business or assets of the Company as currently carried out.

 

(j)                 Sellers own and control all Environmental Attributes (a
complete and accurate list of which is set forth in Section 3.19(j) of the
Disclosure Schedules) and has not entered into any contract or pledge to
transfer, lease, license, guarantee, sell, mortgage, pledge or otherwise dispose
of or encumber any Environmental Attributes as of the date hereof. Neither
Sellers nor the Company is aware of any condition, event or circumstance that
might prevent, impede or materially increase the costs associated with the
transfer (if required) to Buyer of any Environmental Attributes after the
Closing Date.

 



  20

 

Section 3.20        Employee Benefit Matters. 

 

(a)                Section 3.20(a) of the Disclosure Schedules contains a true
and complete list of each pension, benefit, retirement, compensation,
employment, consulting, profit-sharing, deferred compensation, incentive, bonus,
performance award, phantom equity, stock or stock-based, change in control,
retention, severance, vacation, paid time off (PTO), medical, vision, dental,
disability, welfare, Code Section 125 cafeteria, fringe benefit and other
similar agreement (excluding Success Bonuses), plan, policy, program or
arrangement (and any amendments thereto), in each case whether or not reduced to
writing and whether funded or unfunded, including each "employee benefit plan"
within the meaning of Section 3(3) of ERISA, whether or not tax-qualified and
whether or not subject to ERISA, which is or has been maintained, sponsored,
contributed to, or required to be contributed to by the Company for the benefit
of any current or former employee, officer, director, retiree, independent
contractor or consultant of the Company or any spouse or dependent of such
individual, or under which the Company or any of its ERISA Affiliates has or may
have any Liability, or with respect to which Buyer or any of its Affiliates
would reasonably be expected to have any Liability, contingent or otherwise (as
listed on Section 3.20(a) of the Disclosure Schedules, each, a "Benefit Plan").
The Company has separately identified in Section 3.20(a) of the Disclosure
Schedules (i) each Benefit Plan that contains a change in control provision and
(ii) each Benefit Plan that is maintained, sponsored, contributed to, or
required to be contributed to by the Company primarily for the benefit of
employees outside of the United States (a "Non-U.S. Benefit Plan").

 

(b)               With respect to each Benefit Plan, Sellers have made available
to Buyer accurate, current and complete copies of each of the following: (i)
where the Benefit Plan has been reduced to writing, the plan document together
with all amendments; (ii) where the Benefit Plan has not been reduced to
writing, a written summary of all material plan terms; (iii) where applicable,
copies of any trust agreements or other funding arrangements, custodial
agreements, insurance policies and contracts, administration agreements and
similar agreements, and investment management or investment advisory agreements,
now in effect or required in the future as a result of the transactions
contemplated by this Agreement or otherwise; (iv) copies of any summary plan
descriptions, summaries of material modifications, summaries of benefits and
coverage, COBRA communications, employee handbooks and any other written
communications (or a description of any oral communications) relating to any
Benefit Plan; (v) in the case of any Benefit Plan that is intended to be
qualified under Section 401(a) of the Code, a copy of the most recent
determination, opinion or advisory letter from the Internal Revenue Service and
any legal opinions issued thereafter with respect to such Benefit Plan’s
continued qualification; (vi) in the case of any Benefit Plan for which a Form
5500 must be filed, a copy of the two most recently filed Forms 5500, with all
corresponding schedules and financial statements attached; (vii) actuarial
valuations and reports related to any Benefit Plans with respect to the two most
recently completed plan years; (viii) the most recent nondiscrimination tests
performed under the Code; and (ix) copies of material notices, letters or other
correspondence from the Internal Revenue Service, Department of Labor,
Department of Health and Human Services, Pension Benefit Guaranty Corporation or
other Governmental Authority relating to the Benefit Plan.

 



  21

 

(c)                Except as set forth in Section 3.20(c) of the Disclosure
Schedules, each Benefit Plan and any related trust (other than any multiemployer
plan within the meaning of Section 3(37) of ERISA (each a "Multiemployer Plan"))
has been established, administered and maintained in accordance with its terms
and in compliance with all applicable Laws (including ERISA and, the Code and
any applicable local Laws). Each Benefit Plan that is intended to be qualified
within the meaning of Section 401(a) of the Code (a "Qualified Benefit Plan") is
so qualified and received a favorable and current determination letter from the
Internal Revenue Service with respect to the most recent five year filing cycle,
or with respect to a prototype or volume submitter plan, can rely on an opinion
letter from the Internal Revenue Service to the prototype plan or volume
submitter plan sponsor, to the effect that such Qualified Benefit Plan is so
qualified and that the plan and the trust related thereto are exempt from
federal income taxes under Sections 401(a) and 501(a), respectively, of the
Code, and nothing has occurred that could reasonably be expected to adversely
affect the qualified status of any Qualified Benefit Plan. Nothing has occurred
with respect to any Benefit Plan that has subjected or could reasonably be
expected to subject the Company or any of its ERISA Affiliates or, with respect
to any period on or after the Closing Date, Buyer or any of its Affiliates, to a
penalty under Section 502 of ERISA or to tax or penalty under Sections 4975 or
4980H of the Code.

 

No pension plan (other than a Multiemployer Plan) which is subject to minimum
funding requirements, including any multiple employer plan, (each, a "Single
Employer Plan") in which employees of the Company or any ERISA Affiliate
participate or have participated has an "accumulated funding deficiency",
whether or not waived, or is subject to a lien for unpaid contributions under
Section 303(k) of ERISA or Section 430(k) of the Code. No Single Employer Plan
covering employees of the Company which is a defined benefit plan has an
"adjusted funding target attainment percentage," as defined in Section 436 of
the Code, less than 80%. All benefits, contributions and premiums relating to
each Benefit Plan have been timely paid in accordance with the terms of such
Benefit Plan and all applicable Laws and accounting principles, and all benefits
accrued under any unfunded Benefit Plan have been paid, accrued or otherwise
adequately reserved to the extent required by, and in accordance with, GAAP.

 

(d)               Neither the Company nor any of its ERISA Affiliates has (i)
incurred or reasonably expects to incur, either directly or indirectly, any
material Liability under Title I or Title IV of ERISA or related provisions of
the Code or applicable local Law relating to employee benefit plans; (ii) failed
to timely pay premiums to the Pension Benefit Guaranty Corporation; (iii)
withdrawn from any Benefit Plan; (iv) engaged in any transaction which would
give rise to liability under Section 4069 or Section 4212(c) of ERISA; (v)
incurred taxes under Section 4971 of the Code with respect to any Single
Employer Plan; or (v) participated in a multiple employer welfare arrangements
(MEWAs).

 



  22

 

(e)                With respect to each Benefit Plan (i) no such plan is a
Multiemployer Plan, and (A) all contributions required to be paid by the Company
or its ERISA Affiliates have been timely paid to the applicable Multiemployer
Plan; (B) neither the Company nor any ERISA Affiliate has incurred any
withdrawal liability under Title IV of ERISA which remains unsatisfied, and (C)
a complete withdrawal from all such Multiemployer Plans at the Effective Time
would not result in any material liability to the Company and no Multiemployer
Plan is in critical, endangered or seriously endangered status or has suffered a
mass withdrawal; (ii) no such plan is a "multiple employer plan" within the
meaning of Section 413(c) of the Code or a "multiple employer welfare
arrangement" (as defined in Section 3(40) of ERISA); (iii) no Action has been
initiated by the Pension Benefit Guaranty Corporation to terminate any such plan
or to appoint a trustee for any such plan; (iv) no such plan or the plan of any
ERISA Affiliate maintained or contributed to within the last six (6) years is a
Single Employer Plan subject to Title IV of ERISA; and (v) no "reportable
event," as defined in Section 4043 of ERISA, with respect to which the reporting
requirement has not been waived has occurred with respect to any such plan.

 

(f)                Each Benefit Plan can be amended, terminated or otherwise
discontinued after the Closing in accordance with its terms, without material
liabilities to Buyer, the Company or any of their Affiliates other than ordinary
administrative expenses typically incurred in a termination event. The Company
has no commitment or obligation and has not made any representations to any
employee, officer, director, independent contractor or consultant, whether or
not legally binding, to adopt, amend, modify or terminate any Benefit Plan or
any collective bargaining agreement, in connection with the consummation of the
transactions contemplated by this Agreement or otherwise.

 

(g)               Other than as required under Sections 601 to 608 of ERISA or
other applicable Law, no Benefit Plan provides post-termination or retiree
health benefits to any individual for any reason, and neither the Company nor
any of its ERISA Affiliates has any Liability to provide post-termination or
retiree health benefits to any individual or ever represented, promised or
contracted to any individual that such individual would be provided with
post-termination or retiree health benefits.

 

(h)               There is no pending or threatened Action relating to a Benefit
Plan (other than routine claims for benefits), and no Benefit Plan has within
the three years prior to the date hereof been the subject of an examination or
audit by a Governmental Authority or the subject of an application or filing
under or is a participant in, an amnesty, voluntary compliance, self-correction
or similar program sponsored by any Governmental Authority.

 

(i)                 There has been no amendment to, announcement by Sellers, the
Company or any of their Affiliates relating to, or change in employee
participation or coverage under, any Benefit Plan or collective bargaining
agreement that would increase the annual expense of maintaining such plan above
the level of the expense incurred for the most recently completed fiscal year
(other than on a de minimis basis) with respect to any director, officer,
employee, independent contractor or consultant, as applicable. None of Sellers,
the Company, nor any of their Affiliates has any commitment or obligation or has
made any representations to any director, officer, employee, independent
contractor or consultant, whether or not legally binding, to adopt, amend,
modify or terminate any Benefit Plan or any collective bargaining agreement.

 



  23

 

(j)                 Each Benefit Plan that is subject to Section 409A of the
Code has been administered in compliance with its terms and the operational and
documentary requirements of Section 409A of the Code and all applicable
regulatory guidance (including notices, rulings and proposed and final
regulations) thereunder. The Company does not have any obligation to gross up,
indemnify or otherwise reimburse any individual for any excise taxes, interest
or penalties incurred pursuant to Section 409A of the Code.

 

(k)               Each individual who is classified by the Company as an
independent contractor has been properly classified for purposes of
participation and benefit accrual under each Benefit Plan.

 

(l)                 Neither the execution of this Agreement nor any of the
transactions contemplated by this Agreement will (either alone or upon the
occurrence of any additional or subsequent events): (i) entitle any current or
former director, officer, employee, independent contractor or consultant of the
Company to severance pay or any other payment (other than any Success Bonuses);
(ii) accelerate the time of payment, funding or vesting, or increase the amount
of compensation (including stock-based compensation) due to any such individual;
(iii) limit or restrict the right of the Company to merge, amend, or terminate
any Benefit Plan; (iv) increase the amount payable under or result in any other
material obligation pursuant to any Benefit Plan; (v) result in "excess
parachute payments" within the meaning of Section 280G(b) of the Code; or (vi)
require a "gross-up" or other payment to any "disqualified individual" within
the meaning of Section 280G(c) of the Code. Sellers have made available to Buyer
true and complete copies of any Section 280G calculations prepared (whether or
not final) with respect to any disqualified individual in connection with the
transactions.

 

Section 3.21        Employment Matters. 

 

(a)                Section 3.21(a) of the Disclosure Schedules contains a list
of all persons who are employees, independent contractors or consultants of the
Company as of the date hereof, including any employee who is on a leave of
absence of any nature, paid or unpaid, authorized or unauthorized, and sets
forth for each such individual the following: (i) name; (ii) title or position
(including whether full-time or part-time); (iii) hire or retention date; (iv)
current annual base compensation rate or contract fee; (v) commission, bonus,
success fee arrangement, or other incentive-based compensation; and (vi) a
description of the fringe benefits provided to each such individual as of the
date hereof. As of the date hereof, all compensation, including wages,
commissions, bonuses, fees and other compensation, payable to all employees,
independent contractors or consultants of the Company for services performed on
or prior to the date hereof have been paid in full (or accrued in full on the
reviewed balance sheet contained in the Closing Working Capital Statement) and
there are no outstanding agreements, understandings or commitments of the
Company with respect to any compensation, commissions, bonuses or fees.

 



  24

 

(b)               The Company is not, and has not been for the past 6 years, a
party to, bound by, or negotiating any collective bargaining agreement or other
Contract with a union, works council or labor organization (collectively,
"Union"), and there is not, and has not been for the past five (5) years, any
Union representing or purporting to represent any employee of the Company, and
no Union or group of employees is seeking or has sought to organize employees
for the purpose of collective bargaining. There has never been, nor has there
been any threat of, any strike, slowdown, work stoppage, lockout, concerted
refusal to work overtime or other similar labor disruption or dispute affecting
the Company or any of its employees. The Company has no duty to bargain with any
Union.

 

(c)                The Company has complied with the WARN Act, and it has no
plans to undertake any action in the future that would trigger the WARN Act.

 

Section 3.22        Taxes.

 

(a)                All Tax Returns required to be filed on or before the Closing
Date by the Company have been, or will be, timely filed. Such Tax Returns are,
or will be, true, complete and correct in all respects. All Taxes due and owing
by the Company (whether or not shown on any Tax Return) have been, or will be,
timely paid.

 

(b)               The Company has withheld and paid each Tax required to have
been withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, customer, shareholder or other party, and
complied with all information reporting and backup withholding provisions of
applicable Law.

 

(c)                No claim has been made by any taxing authority in any
jurisdiction where the Company does not file Tax Returns that it is, or may be,
subject to Tax by that jurisdiction.

 

(d)               No extensions or waivers of statutes of limitations have been
given or requested with respect to any Taxes of the Company.

 

(e)                The amount of the Company's Liability for unpaid Taxes for
all periods ending on or before December 31, 2016 does not, in the aggregate,
exceed the amount of accruals for Taxes (excluding reserves for deferred Taxes)
reflected on the Financial Statements. The amount of the Company's Liability for
unpaid Taxes for all periods following the end of the recent period covered by
the Financial Statements shall not, in the aggregate, exceed the amount of
accruals for Taxes (excluding reserves for deferred Taxes) as adjusted for the
passage of time in accordance with the past custom and practice of the Company
(and which accruals shall not exceed comparable amounts incurred in similar
periods in prior years).

 



  25

 

(f)                Section 3.22(f) of the Disclosure Schedules sets forth:

 

(i)                  the taxable years of the Company as to which the applicable
statutes of limitations on the assessment and collection of Taxes have not
expired;

 

(ii)                those years for which examinations by the taxing authorities
have been completed; and

 

(iii)               those taxable years for which examinations by taxing
authorities are presently being conducted.

 

(g)               All deficiencies asserted, or assessments made, against the
Company as a result of any examinations by any taxing authority have been fully
paid.

 

(h)               The Company is not a party to any Action by any taxing
authority. To the Knowledge of the Company, there are no pending or threatened
Actions by any taxing authority.

 

(i)                 Sellers have delivered to Buyer copies of all federal,
state, local and foreign income, franchise and similar Tax Returns, examination
reports, and statements of deficiencies assessed against, or agreed to by, the
Company for all Tax periods ending after December 31, 2016.

 

(j)                 There are no Encumbrances for Taxes (other than for current
Taxes not yet due and payable) upon the assets of the Company.

 

(k)               The Company is not a party to, or bound by, any Tax indemnity,
Tax sharing or Tax allocation agreement.

 

(l)                 No private letter rulings, technical advice memoranda or
similar agreement or rulings have been requested, entered into or issued by any
taxing authority with respect to the Company.

 

(m)             The Company has not been a member of an affiliated, combined,
consolidated or unitary Tax group for Tax purposes. The Company has no Liability
for Taxes of any Person (other than the Company) under Treasury Regulations
Section 1.1502-6 (or any corresponding provision of state, local or foreign
Law), as transferee or successor, by contract or otherwise.

 



  26

 

(n)               The Company will not be required to include any item of income
in, or exclude any item or deduction from, taxable income for any taxable period
or portion thereof ending after the Closing Date as a result of:

 

(i)                  any change in a method of accounting under Section 481 of
the Code (or any comparable provision of state, local or foreign Tax Laws), or
use of an improper method of accounting, for a taxable period ending on or prior
to the Closing Date;

 

(ii)                an installment sale or open transaction occurring on or
prior to the Closing Date;

 

(iii)               any closing agreement under Section 7121 of the Code, or
similar provision of state, local or foreign Law; or

 

(iv)              any election under Section 108(i) of the Code.

 

(o)               None of Sellers is a "foreign person" as that term is used in
Treasury Regulations Section 1.1445-2. The Company is not, nor has it been, a
United States real property holding corporation (as defined in Section 897(c)(2)
of the Code) during the applicable period specified in Section 897(c)(1)(a) of
the Code.

 

(p)               The Company has not been a "distributing corporation" or a
"controlled corporation" in connection with a distribution described in Section
355 of the Code.

 

(q)               The Company is not, and has not been, a party to, or a
promoter of, a "reportable transaction" within the meaning of Section
6707A(c)(1) of the Code and Treasury Regulations Section 1.6011 4(b).

 

(r)                 There is currently no limitation on the utilization of net
operating losses, capital losses, built-in losses, tax credits or similar items
of the Company under Sections 269, 382, 383, 384 or 1502 of the Code and the
Treasury Regulations thereunder (and comparable provisions of state, local or
foreign Law).

 

(s)                Section 3.22(s) of the Disclosure Schedules sets forth all
foreign jurisdictions in which the Company is subject to Tax, is engaged in
business or has a permanent establishment. The Company has not entered into a
gain recognition agreement pursuant to Treasury Regulations Section 1.367(a)-8.
The Company has not transferred an intangible the transfer of which would be
subject to the rules of Section 367(d) of the Code.

 

(t)                 The Company has complied in all material respects with
applicable Laws concerning escheat and unclaimed property, and has timely filed
with the appropriate Governmental Authority all escheat or unclaimed property
reports required to have been filed by it.

 



  27

 

Section 3.23        Books and Records. The minute books and stock record books
of the Company, all of which have been made available to Buyer, are complete and
correct. The minute books of the Company contain accurate and complete records
of all meetings, and actions taken by written consent of, the stockholders, the
board of directors and any committees of the board of directors of the Company,
and no meeting, or action taken by written consent, of any such stockholders,
board of directors or committee has been held for which minutes have not been
prepared and are not contained in such minute books. At the Closing, all of
those books and records will be in the possession of the Company.

 

Section 3.24        Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement or the Escrow Agreement/any other
Ancillary Document based upon arrangements made by or on behalf of Sellers.

 

Section 3.25        Full Disclosure. No representation or warranty by Sellers or
the Company in this Agreement and no statement contained in the Disclosure
Schedules to this Agreement or any certificate or other document furnished or to
be furnished to Buyer pursuant to this Agreement contains any untrue statement
of a material fact, or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which they are
made, not misleading. There is no event or circumstance which Sellers or the
Company has not disclosed to Buyer which could reasonably be expected to have a
Material Adverse Effect.

 

 

 

ARTICLE IV
Representations and warranties of buyer

 

Buyer represents and warrants to Sellers that the statements contained in this
ARTICLE IV are true and correct as of the date hereof.

 

Section 4.01        Organization and Authority of Buyer. Buyer is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of Delaware. Buyer has full corporate power and authority to enter into
this Agreement and the Escrow Agreement/Ancillary Documents to which Buyer is a
party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and the Escrow Agreement/any Ancillary Document to which
Buyer is a party, the performance by Buyer of its obligations hereunder and
thereunder and the consummation by Buyer of the transactions contemplated hereby
and thereby have been duly authorized by all requisite corporate action on the
part of Buyer. This Agreement has been duly executed and delivered by Buyer, and
(assuming due authorization, execution and delivery by Sellers) this Agreement
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms.

 



  28

 

Section 4.02        No Conflicts; Consents. The execution, delivery and
performance by Buyer of this Agreement and the Escrow Agreement/Ancillary
Documents to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, do not and will not: (a) conflict with or
result in a violation or breach of, or default under, any provision of the
certificate of incorporation, by-laws or other organizational documents of
Buyer; (b) conflict with or result in a violation or breach of any provision of
any Law or Governmental Order applicable to Buyer; or (c) except as set forth in
Section 4.02 of the Disclosure Schedules, require the consent, notice or other
action by any Person under any Contract to which Buyer is a party. No consent,
approval, Permit, Governmental Order, declaration or filing with, or notice to,
any Governmental Authority is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement and the Escrow
Agreement/Ancillary Documents and the consummation of the transactions
contemplated hereby and thereby, except for such consents, approvals, Permits,
Governmental Orders, declarations, filings or notices which, in the aggregate,
would not have a Material Adverse Effect.

 

Section 4.03        Brokers. Except as set forth in Section 4.03 of the
Disclosure Schedules, no broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement or the Escrow Agreement/any
Ancillary Document based upon arrangements made by or on behalf of Buyer.

 

Section 4.04        Legal Proceedings. There are no Actions pending against or
by Buyer or any Affiliate of Buyer that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. No event has
occurred or circumstances exist that may give rise or serve as a basis for any
such Action.

 

Section 4.05        Acknowledgement. Buyer acknowledges, represents, and agrees,
that (i) it has not relied upon any representation, statement, or information of
any nature made or provided by or on behalf of Sellers or the Company, except
for the representations of the Company expressly set forth in this Agreement,
and (ii) it waives any right Buyer may have against Sellers or Company with
respect to any such representation, statement, or information. Notwithstanding
any provision in this Agreement, including without limitation, this Section
4.05, Article VIII, or Section 10.06, Buyer expressly reserves and does not
intend to waive any rights, remedies or claims based on Fraud. Sellers
acknowledge Sellers and Sellers’ representatives have provided Buyer certain
information prior to the execution of the execution of this Agreement and the
prior to the Closing. The disclaimers of Buyer contained in this Section 4.05
apply solely to limit the representations and warranties that may form the basis
of a claim of a breach of this Agreement or indemnity under Article VIII hereof
and are not intended and shall not be construed to preclude a claim by Buyer
based on Fraud.

 

ARTICLE V
Covenants

 

Section 5.01        Conduct of Business Prior to the Closing. From the date
hereof until the Closing, except as otherwise provided in this Agreement or
consented to in writing by Buyer (which consent shall not be unreasonably
withheld or delayed), Sellers shall, and shall cause the Company to, (x) conduct
the business of the Company in the ordinary course of business consistent with
past practice; and (y) use reasonable best efforts to maintain and preserve
intact the current organization, business and franchise of the Company and to
preserve the rights, franchises, goodwill and relationships of its employees,
customers, lenders, suppliers, regulators and others having business
relationships with the Company. Without limiting the foregoing, from the date
hereof until the Closing Date, Sellers shall:

 



  29

 

(a)                cause the Company to preserve and maintain all of its
Permits;

 

(b)               cause the Company to pay its debts, Taxes and other
obligations when due, unless disputed in good faith and with adequate reserves;

 

(c)                cause the Company to maintain the properties and assets
owned, operated or used by the Company in the same condition as they were on the
date of this Agreement, subject to reasonable wear and tear and obsolescence;

 

(d)               cause the Company to continue in full force and effect without
adverse modification all Insurance Policies, except as required by applicable
Law;

 

(e)                cause the Company to defend and protect its properties and
assets from infringement or usurpation;

 

(f)                cause the Company to perform all of its obligations under all
Contracts relating to or affecting its properties, assets or business, except to
the extent the Company's customers may fail to provide deposit, materials or
specifications to allow Company to so perform;

 

(g)               cause the Company to maintain its books and records in
accordance with past practice;

 

(h)               cause the Company to comply in all material respects with all
applicable Laws, if failure to comply would not cause a Material Adverse Effect;
and

 

(i)                 cause the Company not to take or permit any action that
would cause any of the changes, events or conditions described in Section 3.08
to occur.

 

Section 5.02        Access to Information. From the date hereof until the
Closing, Sellers shall, and shall cause the Company to, (a) afford Buyer and its
Representatives full and free access to and the right to inspect all of the Real
Property, properties, assets, premises, books and records, Contracts and other
documents and data related to the Company; (b) furnish Buyer and its
Representatives with such financial, operating and other data and information
related to the Company as Buyer or any of its Representatives may reasonably
request; and (c) instruct the Representatives of Sellers and the Company to
cooperate with Buyer in its investigation of the Company. Without limiting the
foregoing: (i) Sellers shall permit Buyer and its Representatives to conduct
environmental due diligence of the Company and the Real Property, including the
collecting and analysis of samples of indoor or outdoor air, surface water,
groundwater or surface or subsurface land on, at, in, under or from the Company
and the Real Property; (ii) Sellers shall permit Buyer and its Representatives
to interview key employees of the Company, key customers, and regulatory
authorities in regard to the business of the Company. Any investigation pursuant
to this Section 5.02 shall be conducted in such manner as not to interfere
unreasonably with the conduct of the business of Sellers or the Company.

 



  30

 

Section 5.03        No Solicitation of Other Bids. 

 

(a)                Until the earlier to occur of the Closing Date and April 12,
2018, Sellers shall not, and shall not authorize or permit any of its or their
Affiliates (including the Company) or any of its or their Representatives to,
directly or indirectly, (i) encourage, solicit, initiate, facilitate or continue
inquiries regarding an Acquisition Proposal; (ii) enter into discussions or
negotiations with, or provide any information to, any Person concerning a
possible Acquisition Proposal; or (iii) enter into any agreements or other
instruments (whether or not binding) regarding an Acquisition Proposal. Sellers
shall immediately cease and cause to be terminated, and shall cause its or their
Affiliates (including the Company) and all of its or their Representatives to
immediately cease and cause to be terminated, all existing discussions or
negotiations with any Persons conducted heretofore with respect to, or that
could lead to, an Acquisition Proposal. For purposes hereof, "Acquisition
Proposal" shall mean any inquiry, proposal or offer from any Person (other than
Buyer or any of its Affiliates) concerning (i) a merger, consolidation,
liquidation, recapitalization, share exchange or other business combination
transaction involving the Company; (ii) the issuance or acquisition of shares of
capital stock or other equity securities of the Company; or (iii) the sale,
lease, exchange or other disposition of any significant portion of the Company's
properties or assets.

 

(b)               In addition to the other obligations under this Section 5.03,
Sellers shall promptly (and in any event within three Business Days after
receipt thereof by Sellers or its Representatives) advise Buyer orally and in
writing of any Acquisition Proposal, any request for information with respect to
any Acquisition Proposal, or any inquiry with respect to or which could
reasonably be expected to result in an Acquisition Proposal, the material terms
and conditions of such request, Acquisition Proposal or inquiry, and the
identity of the Person making the same.

 

(c)                Sellers agree that the rights and remedies for noncompliance
with this Section 5.03 shall include having such provision specifically enforced
by any court having equity jurisdiction, it being acknowledged and agreed that
any such breach or threatened breach shall cause irreparable injury to Buyer and
that money damages would not provide an adequate remedy to Buyer.

 

Section 5.04        Notice of Certain Events. 

 



  31

 

(a)                From the date hereof until the Closing, Sellers shall
promptly notify Buyer in writing:

 

(i)                  any fact, circumstance, event or action the existence,
occurrence or taking of which (A) to the Knowledge of the Company has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (B) to the Knowledge of the Company has resulted in, or
could reasonably be expected to result in, any representation or warranty made
by Sellers or the Company hereunder not being true and correct or (C) has
resulted in, or could reasonably be expected to result in, the failure of any of
the conditions set forth in Section 7.02 to be satisfied;

 

(ii)                any notice or other communication from any Person alleging
that the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;

 

(iii)               any notice or other communication from any Governmental
Authority in connection with the transactions contemplated by this Agreement;
and

 

(iv)              any Actions against, relating to or involving or commenced,
(or, to the Knowledge of the Company, threatened) or otherwise affecting Sellers
or the Company that, if pending on the date of this Agreement, would have been
required to have been disclosed pursuant to Section 3.17 or that relates to the
consummation of the transactions contemplated by this Agreement.

 

(b)               Buyer's receipt of information pursuant to this Section 5.04
shall not operate as a waiver or otherwise affect any representation, warranty
or agreement given or made by Sellers in this Agreement (including Section 8.02
and Section 9.01(b)) and shall not be deemed to amend or supplement the
Disclosure Schedules.

 

Section 5.05        Resignations. Sellers shall deliver to Buyer written
resignations, effective as of the Closing Date, of the officers and directors of
the Company set forth on Section 5.05 of the Disclosure Schedules requested by
Buyer at least five Business Days prior to the Closing.

 

Section 5.06        Confidentiality. From and after the Closing, Sellers shall,
and shall cause its or their Affiliates to, hold, and shall use its or their
reasonable best efforts to cause its or their respective Representatives to
hold, in confidence any and all information, whether written or oral, concerning
the Company, except to the extent that Sellers can show that such information
(a) is generally available to and known by the public through no fault of
Sellers, any of its or their Affiliates or their respective Representatives; or
(b) is lawfully acquired by Sellers, any of its or their Affiliates or their
respective Representatives from and after the Closing from sources which are not
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation. If Sellers or any of its or their Affiliates or their respective
Representatives are compelled to disclose any information by judicial or
administrative process or by other requirements of Law, Sellers shall promptly
notify Buyer in writing and shall disclose only that portion of such information
which Sellers are advised by its or their counsel in writing is legally required
to be disclosed, provided that Sellers shall use reasonable best efforts to
obtain an appropriate protective order or other reasonable assurance that
confidential treatment will be accorded such information.

 



  32

 

Section 5.07        Non-Competition; Non-Solicitation. 

 

(a)                For a period of five (5) years commencing on the Closing Date
(the "Restricted Period"), Sellers shall not, and shall not permit any of its or
their Affiliates to, directly or indirectly, (i) engage in or assist others in
engaging in the Restricted Business in the Territory; (ii) have an interest in
any Person that engages directly or indirectly in the Restricted Business in the
Territory in any capacity, including as a partner, shareholder, member,
employee, principal, agent, trustee or consultant; or (iii) intentionally
interfere in any material respect with the business relationships (whether
formed prior to or after the date of this Agreement) between the Company and
customers or suppliers of the Company. Notwithstanding the foregoing, a Seller
may own, directly or indirectly, solely as an investment, securities of any
Person traded on any national securities exchange if such Seller is not a
controlling Person of, or a member of a group which controls, such Person and
does not, directly or indirectly, own 5% or more of any class of securities of
such Person.

 

(b)               During the Restricted Period, Sellers shall not, and shall not
permit any of its Affiliates to, directly or indirectly, hire or solicit any
employee of the Company or encourage any such employee to leave such employment
or hire any such employee who has left such employment, except pursuant to a
general solicitation which is not directed specifically to any such employees;
provided, that nothing in this Section 5.07(b) shall prevent Sellers or any of
its or their Affiliates from hiring (i) any employee whose employment has been
terminated by the Company or Buyer or (ii) after 180 days from the date of
termination of employment, any employee whose employment has been terminated by
the employee.

 

(c)                During the Restricted Period, Sellers shall not, and shall
not permit any of its or their Affiliates to, directly or indirectly, solicit or
entice, or attempt to solicit or entice, any clients or customers of the Company
or potential clients or customers of the Company for purposes of diverting their
business or services from the Company.

 

(d)               Sellers acknowledge that a breach or threatened breach of this
Section 5.07 would give rise to irreparable harm to Buyer, for which monetary
damages would not be an adequate remedy, and hereby agrees that in the event of
a breach or a threatened breach by Sellers of any such obligations, Buyer shall,
in addition to any and all other rights and remedies that may be available to it
in respect of such breach, be entitled to equitable relief, including a
temporary restraining order, an injunction, specific performance and any other
relief that may be available from a court of competent jurisdiction (without any
requirement to post bond).

 



  33

 

(e)                Sellers acknowledge that the restrictions contained in this
Section 5.07 are reasonable and necessary to protect the legitimate interests of
Buyer and constitute a material inducement to Buyer to enter into this Agreement
and consummate the transactions contemplated by this Agreement. In the event
that any covenant contained in this Section 5.07 should ever be adjudicated to
exceed the time, geographic, product or service, or other limitations permitted
by applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service, or other
limitations permitted by applicable Law. The covenants contained in this Section
5.07 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 

Section 5.08        Governmental Approvals and Consents. 

 

(a)                Each party hereto shall, as promptly as possible, (i) make,
or cause or be made, all filings and submissions required under any Law
applicable to such party or any of its Affiliates; and (ii) use reasonable best
efforts to obtain, or cause to be obtained, all consents, authorizations, orders
and approvals from all Governmental Authorities that may be or become necessary
for its execution and delivery of this Agreement and the performance of its
obligations pursuant to this Agreement and the Escrow Agreement/Ancillary
Documents. Each party shall cooperate fully with the other party and its
Affiliates in promptly seeking to obtain all such consents, authorizations,
orders and approvals. The parties hereto shall not willfully take any action
that will have the effect of delaying, impairing or impeding the receipt of any
required consents, authorizations, orders and approvals.

 

(b)               Sellers and Buyer shall use reasonable best efforts to give
all notices to, and obtain all consents from, all third parties that are
described in Section 3.05 and Section 4.02 of the Disclosure Schedules.

 

(c)                Without limiting the generality of the parties' undertakings
pursuant to subsections (a) and (b) above, each of the parties hereto shall use
all reasonable best efforts to:

 

(i)                  respond to any inquiries by any Governmental Authority
regarding antitrust or other matters with respect to the transactions
contemplated by this Agreement or the Escrow Agreement/any Ancillary Document;

 

(ii)                avoid the imposition of any order or the taking of any
action that would restrain, alter or enjoin the transactions contemplated by
this Agreement or the Escrow Agreement/any Ancillary Document; and

 



  34

 

(iii)               in the event any Governmental Order adversely affecting the
ability of the parties to consummate the transactions contemplated by this
Agreement or the Escrow Agreement/any Ancillary Document has been issued, to
have such Governmental Order vacated or lifted.

 

(d)               If any consent, approval or authorization necessary to
preserve any right or benefit under any Contract to which the Company is a party
is not obtained prior to the Closing, Sellers shall, subsequent to the Closing,
cooperate with Buyer and the Company in attempting to obtain such consent,
approval or authorization as promptly thereafter as practicable. If such
consent, approval or authorization cannot be obtained, Sellers shall use its or
their reasonable best efforts to provide the Company with the rights and
benefits of the affected Contract for the term thereof, and, if Sellers provide
such rights and benefits, the Company shall assume all obligations and burdens
thereunder.

 

(e)                All analyses, appearances, meetings, discussions,
presentations, memoranda, briefs, filings, arguments, and proposals made by or
on behalf of either party before any Governmental Authority or the staff or
regulators of any Governmental Authority, in connection with the transactions
contemplated hereunder (but, for the avoidance of doubt, not including any
interactions between Sellers or the Company with Governmental Authorities in the
ordinary course of business, any disclosure which is not permitted by Law or any
disclosure containing confidential information) shall be disclosed to the other
party hereunder in advance of any filing, submission or attendance, it being the
intent that the parties will consult and cooperate with one another, and
consider in good faith the views of one another, in connection with any such
analyses, appearances, meetings, discussions, presentations, memoranda, briefs,
filings, arguments, and proposals. Each party shall give notice to the other
party with respect to any meeting, discussion, appearance or contact with any
Governmental Authority or the staff or regulators of any Governmental Authority,
with such notice being sufficient to provide the other party with the
opportunity to attend and participate in such meeting, discussion, appearance or
contact.

 

(f)                Notwithstanding the foregoing, nothing in this Section 5.08
shall require, or be construed to require, Buyer or any of its Affiliates to
agree to (i) sell, hold, divest, discontinue or limit, before or after the
Closing Date, any assets, businesses or interests of Buyer, the Company or any
of their respective Affiliates; (ii) any conditions relating to, or changes or
restrictions in, the operations of any such assets, businesses or interests
which, in either case, could reasonably be expected to result in a Material
Adverse Effect or materially and adversely impact the economic or business
benefits to Buyer of the transactions contemplated by this Agreement; or (iii)
any material modification or waiver of the terms and conditions of this
Agreement.

 



  35

 

Section 5.09        Books and Records. 

 

(a)                In order to facilitate the resolution of any claims made
against or incurred by Sellers prior to the Closing, or for any other reasonable
purpose, for a period of seven (7) years after the Closing, Buyer shall:

 

(i)                  retain the books and records (including without limitation
personnel files, tax information, and documentation relating to any ERISA plans)
of the Company relating to periods prior to the Closing in a manner reasonably
consistent with the prior practices of the Company; and

 

(ii)                upon reasonable notice, afford the Representatives of
Sellers reasonable access (including the right to make, at Sellers’ expense,
photocopies), during normal business hours, to such books and records;

 

provided, however, that any books and records related to Tax matters shall be
retained pursuant to the periods set forth in ARTICLE VI.

 

(b)               In order to facilitate the resolution of any claims made by or
against or incurred by Buyer or the Company after the Closing, or for any other
reasonable purpose, for a period of seven (7) years following the Closing,
Sellers shall:

 

(i)                  retain the books and records (including personnel files) of
Sellers which relate to the Company and its operations for periods prior to the
Closing; and

 

(ii)                upon reasonable notice, afford the Representatives of Buyer
or the Company reasonable access (including the right to make, at Buyer's
expense, photocopies), during normal business hours, to such books and records,
and the Buyer's personnel will assist in same as may be reasonably requested;

 

provided, however, that any books and records related to Tax matters shall be
retained pursuant to the periods set forth in ARTICLE VI.

 

(c)                Neither Buyer nor Sellers shall be obligated to provide the
other party with access to any books or records (including personnel files)
pursuant to this Section 5.09 where such access would violate any Law.

 

Section 5.10        Closing Conditions. From the date hereof until the Closing,
each party hereto shall, and Sellers shall cause the Company to, use reasonable
efforts to take such actions as are necessary to expeditiously satisfy the
closing conditions set forth in ARTICLE VII hereof.

 

Section 5.11        Public Announcements. Unless otherwise required by
applicable Law or stock exchange requirements (based upon the reasonable advice
of counsel), no party to this Agreement shall make any public announcements in
respect of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media without the prior written consent of the other
party (which consent shall not be unreasonably withheld or delayed), and the
parties shall cooperate as to the timing and contents of any such announcement.

 



  36

 

Section 5.12        Further Assurances. Following the Closing, each of the
parties hereto shall, and shall cause their respective Affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 

ARTICLE VI
Tax matters

 

Section 6.01        Tax Covenants. 

 

(a)                Without the prior written consent of Buyer, Seller (and,
prior to the Closing, the Company, its Affiliates and their respective
Representatives) shall not, to the extent it may affect, or relate to, the
Company, make, change or rescind any Tax election, amend any Tax Return or take
any position on any Tax Return, take any action, omit to take any action or
enter into any other transaction that would have the effect of increasing the
Tax liability or reducing any Tax asset of Buyer or the Company in respect of
any Post-Closing Tax Period. Sellers agree that Buyer is to have no liability
for any Tax resulting from any action of Sellers, the Company, its Affiliates or
any of their respective Representatives, and agrees to indemnify and hold
harmless Buyer (and, after the Closing Date, the Company) against any such Tax
or reduction of any Tax asset.

 

(b)               All transfer, documentary, sales, use, stamp, registration,
value added and other such Taxes and fees (including any penalties and interest)
incurred in connection with this Agreement and the Escrow Agreement/Ancillary
Documents (including any real property transfer Tax and any other similar Tax)
shall be borne and paid by Sellers when due. Sellers shall, at its or their own
expense, timely file any Tax Return or other document with respect to such Taxes
or fees (and Buyer shall cooperate with respect thereto as necessary).

 

(c)                Sellers shall prepare, or cause to be prepared, all Tax
Returns required to be filed by the Company after the Closing Date with respect
to a Pre-Closing Tax Period. The Buyer shall prepare all Tax Returns required to
be filed by the Company after the Pre-Closing Tax Period. Any such Tax Return
prepared by Sellers shall be prepared in a manner consistent with past practice
(unless otherwise required by Law) and without a change of any election or any
accounting method and shall be submitted by Sellers to Buyer (together with
schedules, statements and, to the extent requested by Buyer, supporting
documentation) at least 45 days prior to the due date (including extensions) of
such Tax Return. If Buyer objects to any item on any such Tax Return, it shall,
within ten days after delivery of such Tax Return, notify Sellers in writing
that it so objects, specifying with particularity any such item and stating the
specific factual or legal basis for any such objection. If a notice of objection
shall be duly delivered, Buyer and Sellers shall negotiate in good faith and use
their reasonable best efforts to resolve such items. If Buyer and Sellers are
unable to reach such agreement within thirty (30) days after receipt by Sellers
of such notice, the disputed items shall be resolved by the Independent
Accountant and any determination by the Independent Accountant shall be final.
The Independent Accountant shall resolve any disputed items within twenty days
of having the item referred to it pursuant to such procedures as it may require.
If the Independent Accountant is unable to resolve any disputed items before the
due date for such Tax Return, the Tax Return shall be filed as prepared by
Sellers and then amended to reflect the Independent Accountant's resolution. The
costs, fees and expenses of the Independent Accountant shall be borne equally by
Buyer and Sellers. The preparation and filing of any Tax Return of the Company
that does not relate to a Pre-Closing Tax Period shall be exclusively within the
control of Buyer.

 



  37

 

Section 6.02        Termination of Existing Tax Sharing Agreements. Any and all
existing Tax sharing agreements (whether written or not) binding upon the
Company shall be terminated as of the Closing Date. After such date none of the
Company, Sellers nor any of Sellers’ Affiliates and their respective
Representatives shall have any further rights or liabilities thereunder.

 

Section 6.03        Indemnification. Except to the extent treated as a liability
in the calculation of Closing Working Capital, Seller shall indemnify the
Company, Buyer, and each Buyer Indemnitee and hold them harmless from and
against (a) any Loss attributable to any breach of or inaccuracy in any
representation or warranty made in Section 3.22; (b) any Loss attributable to
any breach or violation of, or failure to fully perform, any covenant,
agreement, undertaking or obligation in Article VI; (c) all Taxes of the Company
or relating to the business of the Company for all Pre-Closing Tax Periods; (d)
all Taxes of any member of an affiliated, consolidated, combined or unitary
group of which the Company (or any predecessor of the Company) is or was a
member on or prior to the Closing Date by reason of a liability under Treasury
Regulation Section 1.1502-6 or any comparable provisions of foreign, state or
local Law; and (e) any and all Taxes of any person imposed on the Company
arising under the principles of transferee or successor liability or by
contract, relating to an event or transaction occurring before the Closing Date.
In each of the above cases, together with any out-of-pocket fees and expenses
(including reasonable attorneys' and accountants' fees) incurred in connection
therewith. Seller shall reimburse Buyer for any Taxes of the Company that are
the responsibility of Seller pursuant to this Section 6.03 within ten (10)
Business Days after payment of such Taxes by Buyer or the Company

 

Section 6.04        Straddle Period. In the case of Taxes that are payable with
respect to a taxable period that begins before and ends after the Closing Date
(each such period, a "Straddle Period"), the portion of any such Taxes that are
treated as Pre-Closing Taxes for purposes of this Agreement shall be:

 

(a)                in the case of Taxes (i) based upon, or related to, income,
receipts, profits, wages, capital or net worth, (ii) imposed in connection with
the sale, transfer or assignment of property, or (iii) required to be withheld,
deemed equal to the amount which would be payable if the taxable year ended with
the Closing Date; and

 



  38

 

(b)               in the case of other Taxes, deemed to be the amount of such
Taxes for the entire period multiplied by a fraction the numerator of which is
the number of days in the period ending on the Closing Date and the denominator
of which is the number of days in the entire period.

 

Section 6.05        Section 338(h)(10) Election. 

 

(a)                Election. At Buyer's option, the Company and Sellers shall
join with Buyer in making a timely election under Section 338(h)(10) of the Code
(and any corresponding election under state, local, and foreign Law) with
respect to the purchase and sale of the Shares of the Company hereunder
(collectively, a "Section 338(h)(10) Election"). Sellers shall pay any Tax
attributable to the making of the Section 338(h)(10) Election and Sellers shall
indemnify Buyer and the Company against any adverse consequences arising out of
any failure to pay any such Taxes.

 

(b)               Allocation of Purchase Price. If a Section 338(h)(10) Election
is made, Sellers and Buyer agree that the Purchase Price and the Liabilities of
the Company (plus other relevant items) shall be allocated among the assets of
the Company for all purposes (including Tax and financial accounting) as shown
on the audited financial statement for year end 2017 (the "Allocation
Schedule"). Buyer, the Company and Sellers shall file all Tax Returns (including
amended returns and claims for refund) and information reports in a manner
consistent with the Allocation Schedule. Any adjustments to the Purchase Price
pursuant to Section 2.04 herein shall be allocated in a manner consistent with
the Allocation Schedule.

 

Section 6.06        Contests. Buyer agrees to give written notice to Seller of
the receipt of any written notice by the Company, Buyer or any of Buyer's
Affiliates which involves the assertion of any claim, or the commencement of any
Action, in respect of which an indemnity may be sought by Buyer pursuant to this
Article VI (a "Tax Claim"); provided, that failure to comply with this provision
shall not affect Buyer's right to indemnification hereunder. Sellers shall
control the contest or resolution of any Tax Claim concerning tax periods prior
to the Closing Date. Buyer shall control the contest or resolution of any Tax
Claim concerning tax periods on or after the Closing Date; provided, however,
that Buyer shall obtain the prior written consent of Seller (which consent shall
not be unreasonably withheld or delayed) before entering into any settlement of
a claim or ceasing to defend such claim; and, provided further, that Seller
shall be entitled to participate in the defense of such claim and to employ
counsel of its choice for such purpose, the fees and expenses of which separate
counsel shall be borne solely by Seller.

 

Section 6.07        Cooperation and Exchange of Information. Sellers and Buyer
shall provide each other with such cooperation and information as either of them
reasonably may request of the other in filing any Tax Return pursuant to this
ARTICLE VI or in connection with any audit or other proceeding in respect of
Taxes of the Company. Such cooperation and information shall include providing
copies of relevant Tax Returns or portions thereof, together with accompanying
schedules, related work papers and documents relating to rulings or other
determinations by tax authorities. Buyer shall retain all Tax Returns, schedules
and work papers, records and other documents in its possession relating to Tax
matters of the Company for any taxable period beginning before the Closing Date
until the expiration of the statute of limitations of the taxable periods to
which such Tax Returns and other documents relate, without regard to extensions
except to the extent notified by the other party in writing of such extensions
for the respective Tax periods. Prior to transferring, destroying or discarding
any Tax Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of the Company for any taxable period
beginning before the Closing Date, Sellers or Buyer (as the case may be) shall
provide the other party with reasonable written notice and offer the other party
the opportunity to take custody of such materials.

 



  39

 

Section 6.08        Tax Treatment of Indemnification Payments. Any
indemnification payments pursuant to this Article VI shall be treated as an
adjustment to the Purchase Price by the parties for Tax purposes, unless
otherwise required by Law.

 

Section 6.09        Payments to Buyer. Any amounts payable to Buyer pursuant to
this Article VI shall be satisfied: (i) from the Indemnification Escrow Fund;
and (ii) to the extent such amounts exceed the amount available to Buyer in the
Indemnification Escrow Fund, from Seller.

 

Section 6.10        Overlap. To the extent that any obligation or responsibility
pursuant to Article VIII may overlap with an obligation or responsibility
pursuant to this Article VI, the provisions of this Article VI shall govern.

 

ARTICLE VII
Conditions to closing

 

Section 7.01        Conditions to Obligations of All Parties. The obligations of
each party to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions:

 

(a)                No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Governmental Order which is in effect and
has the effect of making the transactions contemplated by this Agreement
illegal, otherwise restraining or prohibiting consummation of such transactions
or causing any of the transactions contemplated hereunder to be rescinded
following completion thereof.

 

(b)               Sellers shall have received all consents, authorizations,
orders and approvals from the Governmental Authorities referred to in Section
3.05 and Buyer shall have received all consents, authorizations, orders and
approvals from the Governmental Authorities referred to in Section 4.02, in each
case, in form and substance reasonably satisfactory to Buyer and Sellers, and no
such consent, authorization, order and approval shall have been revoked.

 

Section 7.02        Conditions to Obligations of Buyer. The obligations of Buyer
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment or Buyer's waiver, at or prior to the Closing, of each of the
following conditions:

 



  40

 

(a)                Other than the Fundamental Representations and Warranties,
the representations and warranties of Sellers and the Company contained in this
Agreement, the Escrow Agreement/Ancillary Documents and any certificate or other
writing delivered pursuant hereto shall be true and correct in all material
respects on and as of the date hereof and on and as of the Closing Date with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects). The
Fundamental Representations and Warranties shall be true and correct in all
respects on and as of the date hereof and on and as of the Closing Date with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects).

 

(b)               Sellers shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and the Escrow Agreement/each of the Ancillary Documents to be
performed or complied with by it prior to or on the Closing Date; provided,
that, with respect to agreements, covenants and conditions that are qualified by
materiality or Knowledge of the Company, Sellers shall have performed such
agreements, covenants and conditions, as so qualified, in all respects.

 

(c)                Completion by the Buyer of a satisfactory due diligence
investigation (including business, financial, and legal diligence).

 

(d)               No Action shall have been commenced against Buyer, Sellers or
the Company, which would prevent the Closing. No injunction or restraining order
shall have been issued by any Governmental Authority, and be in effect, which
restrains or prohibits any transaction contemplated hereby.

 

(e)                All approvals, consents and waivers that are listed on
Section 3.05 of the Disclosure Schedules shall have been received, and executed
counterparts thereof shall have been delivered to Buyer at or prior to the
Closing.

 

(f)                As of date of this Agreement, there shall not have occurred
any Material Adverse Effect, nor shall any event or events have occurred that,
individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in a Material Adverse Effect.

 

(g)               The Escrow Agreement/Ancillary Documents shall have been
executed and delivered by the parties thereto and true and complete copies
thereof shall have been delivered to Buyer.

 

(h)               A Lease and a Guaranty of Buyer, in the form of Exhibit A
attached hereto, as to the property located at 300 Burnett Road, Chicopee,
Massachusetts, shall have been executed and delivered by the parties thereto and
true and complete copies shall have been delivered to Buyer together with a
termination of the existing lease.

 



  41

 

(i)                 Buyer shall have received payoff and security release
letters in regard to outstanding Indebtedness.

 

(j)                 Buyer shall have received a mutually satisfactory agreement
pertaining to the sale of goodwill, along with a non-compete and consulting
agreement in mutually acceptable form executed by Stahl.

 

(k)               Buyer shall have received Non-Competition Agreements, in the
form of Exhibit B attached hereto, from those individuals identified on Schedule
7.02(k) attached hereto.

 

(l)                 The Company completed a physical inventory in December,
2017. The Buyer may have an appraisal of the inventory or such other
investigation of the Company’s assets.

 

(m)             Buyer shall have received resignations of the directors and
officers of the Company pursuant to Section 5.05.

 

(n)               At least three Business Days before Closing, Sellers’
Representative shall have delivered to Buyer the Closing Indebtedness
Certificate and the Closing Transaction Expenses Certificate.

 

(o)               Sellers’ Representative shall have delivered to Buyer the
Estimated Closing Working Capital Statement contemplated in Section 2.04(a)(ii).

 

(p)               Sellers’ Representative shall have delivered to Buyer a good
standing certificate (or its equivalent) for the Company from the secretary of
state or similar Governmental Authority of the jurisdiction under the Laws in
which the Company is organized.

 

(q)               Sellers shall have delivered to Buyer a certificate pursuant
to Treasury Regulations Section 1.1445-2(b) that Seller is not a foreign person
within the meaning of Section 1445 of the Code.

 

(r)                 Sellers shall have delivered, or caused to be delivered, to
Buyer stock certificates evidencing the Shares, free and clear of Encumbrances,
duly endorsed in blank or accompanied by stock powers or other instruments of
transfer duly executed in blank and with all required stock transfer tax stamps
affixed.

 

(s)                Buyer shall have received a certificate, dated the Closing
Date and signed by a duly authorized officer of Company, that each of the
conditions set forth in Section 7.02(a) and Section 7.02(b) have been satisfied.

 



  42

 

(t)                 Buyer shall have received a certificate of the Secretary or
an Assistant Secretary (or equivalent officer) of the Company certifying that
attached thereto are true and complete copies of all resolutions adopted by the
board of directors of the Company authorizing the execution, delivery and
performance of this Agreement and the Escrow Agreement/Ancillary Documents and
the consummation of the transactions contemplated hereby and thereby, and that
all such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby and thereby.

 

(u)               Buyer shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of the Company certifying the names
and signatures of the officers of Seller authorized to sign this Agreement, the
Escrow Agreement/Ancillary Documents and the other documents to be delivered
hereunder and thereunder.

 

(v)               The Company and the Buyer shall have secured third-party
financing to fund both the transactions contemplated herein and post-Closing
operations of the Business (the “Transaction Financing”) on terms acceptable to
the Buyer in its sole and absolute discretion. All of the conditions precedent
to the closing and funding of the Transaction Financing shall have been achieved
to the satisfaction of the lenders under such Transaction Financing and such
lenders shall be ready to proceed with the closing of the Transaction Financing.
Prior to or simultaneously with the Closing, the Company and the Buyer shall
have closed on the Transaction Financing.

 

(w)             Buyer’s Board of Directors shall have approved the transaction
contemplated herein by December 14, 2017.

 

(x)               Buyer shall have completed a Phase I Environmental Assessment
and, if deemed necessary by Buyer, a subsequent Phase II Environmental
Assessment as to all real property owned or leased by the Company on or before
December 31, 2017.

 

(y)               Delivery by Sellers of a commitment to make available audited
financial statements of the Company for fiscal years 2016 and 2017 (“Audited
Financial Statements”) on or before April 6, 2018 (“Audited FS Delivery Date”).

 

(z)                Sellers shall have delivered to Buyer such other documents or
instruments as Buyer reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.

 

Section 7.03        Conditions to Obligations of Sellers. The obligations of
Sellers to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or Sellers’ waiver, at or prior to the Closing, of
each of the following conditions:

 

(a)                Other than the representations and warranties of Buyer
contained in Section 4.01 and Section 4.03, the representations and warranties
of Buyer contained in this Agreement, the Escrow Agreement/Ancillary Documents
and any certificate or other writing delivered pursuant hereto shall be true and
correct in all respects (in the case of any representation or warranty qualified
by materiality or Material Adverse Effect) or in all material respects (in the
case of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the date hereof and on and as of the Closing Date
with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects). The representations and warranties of Buyer contained in Section 4.01
and Section 4.03 shall be true and correct in all respects on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date.

 



  43

 

(b)               Buyer shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and the Escrow Agreement/each of the Ancillary Documents to be
performed or complied with by it prior to or on the Closing Date; provided that,
with respect to agreements, covenants and conditions that are qualified by
materiality, Buyer shall have performed such agreements, covenants and
conditions, as so qualified, in all respects.

 

(c)                No injunction or restraining order shall have been issued by
any Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.

 

(d)               All approvals, consents and waivers that are listed on Section
4.02 of the Disclosure Schedules shall have been received, and executed
counterparts thereof shall have been delivered to Sellers’ Representative at or
prior to the Closing.

 

(e)                The Escrow Agreement/Ancillary Documents shall have been
executed and delivered by the parties thereto and true and complete copies
thereof shall have been delivered to Sellers’ Representative.

 

(f)                Buyer shall have delivered to the Escrow Agent by wire
transfer of immediately available funds the Indemnification Escrow Amount.

 

(g)               Buyer shall have delivered to third parties by wire transfer
of immediately available funds that amount of money due and owing from Sellers
to such third parties as Transaction Expenses as set forth on the Closing
Transaction Expenses Certificate.

 

(h)               Buyer shall have delivered to holders of outstanding
Indebtedness, if any, by wire transfer of immediately available funds that
amount of money due and owing from the Company to such holder of outstanding
Indebtedness as set forth on the Closing Indebtedness Certificate.

 



  44

 

(i)                 Sellers’ Representative shall have received a certificate,
dated the Closing Date and signed by a duly authorized officer of Buyer, that
each of the conditions set forth in Section 7.03(a) and Section 7.03(b) have
been satisfied.

 

(j)                 Sellers’ Representative shall have received a certificate of
the Secretary or an Assistant Secretary (or equivalent officer) of Buyer
certifying that attached thereto are true and complete copies of all resolutions
adopted by the board of directors of Buyer authorizing the execution, delivery
and performance of this Agreement and the Escrow Agreement/Ancillary Documents
and the consummation of the transactions contemplated hereby and thereby, and
that all such resolutions are in full force and effect and are all the
resolutions adopted in connection with the transactions contemplated hereby and
thereby.

 

(k)               Sellers’ Representative shall have received a certificate of
the Secretary or an Assistant Secretary (or equivalent officer) of Buyer
certifying the names and signatures of the officers of Buyer authorized to sign
this Agreement, the Escrow Agreement/Ancillary Documents and the other documents
to be delivered hereunder and thereunder.

 

ARTICLE VIII
Indemnification

 

Section 8.01        Survival. Subject to the limitations and other provisions of
this Agreement, the parties, intending to contractually shorten the applicable
statute of limitations, agree that the representations and warranties contained
herein (other than any representations or warranties contained in Section 3.22
(Taxes) which are subject to ARTICLE VI) shall survive the Closing and shall
remain in full force and effect and shall expire on the date that is eighteen
(18) months from the Closing Date, and that all liabilities of the Sellers and
all remedies exercisable by the Buyer with respect to those representations will
terminate on such date; provided, however, that (a) Fundamental Representations
and Warranties and Sellers’ indemnification obligations under Section 8.02(f)
shall survive indefinitely, and (b) the representations and warranties in
Section 3.19 (Environmental Matters), Section 3.20 (Employee Benefit Matters),
and Section 3.21 (Employee Matters) shall expire after the running of the full
period of all applicable statutes of limitations (giving effect to any waiver,
mitigation or extension thereof) plus 60 days. All covenants and agreements of
the parties contained herein (other than any covenants or agreements contained
in ARTICLE VI which are subject to ARTICLE VI) shall survive the Closing
indefinitely or for the period explicitly specified therein. The limitations set
forth in this Section 8.01 shall not apply to any claims involving Fraud.
Notwithstanding the foregoing, any claims asserted in good faith with reasonable
specificity (to the extent known at such time) and in writing by notice from the
non-breaching party to the breaching party prior to the expiration date of the
applicable survival period shall not thereafter be barred by the expiration of
the relevant representation or warranty and such claims shall survive until
finally resolved.

 

Section 8.02        Indemnification By Sellers. Subject to the other terms and
conditions of this ARTICLE VIII, Sellers, jointly and severally, shall indemnify
and defend each of Buyer and its Affiliates (including the Company) and their
respective Representatives (collectively, the "Buyer Indemnitees") against, and
shall hold each of them harmless from and against, and shall pay and reimburse
each of them for, any and all Losses incurred or sustained by, or imposed upon,
the Buyer Indemnitees based upon, arising out of, with respect to or by reason
of:

 



  45

 

(a)                any inaccuracy in or breach of any of the representations or
warranties of Sellers and the Company contained in this Agreement or in any
certificate or instrument delivered by or on behalf of Sellers pursuant to this
Agreement, as of the date such representation or warranty was made or as if such
representation or warranty was made on and as of the Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date);

 

(b)               any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Sellers pursuant to this Agreement (other than any
breach or violation of, or failure to fully perform, any covenant, agreement,
undertaking or obligation in ARTICLE VI, it being understood that the sole
remedy for any such breach, violation or failure shall be pursuant to ARTICLE
VI);

 

(c)                any Transaction Expenses or Indebtedness of the Company
outstanding as of the Closing to the extent not deducted from the Purchase Price
in the determination of the Closing Date Payment pursuant to Section 2.04(a)(i);

 

(d)               any inaccuracy in, or breach of, the representations and
warranties of Sellers contained in Section 3.13(b) (Inventory) of this
Agreement;

 

(e)                any inaccuracy in, or breach of, the representations and
warranties of Sellers contained in Section 3.14 (Accounts Receivable) of this
Agreement;

 

(f)                (1) Case No. 3:15-cv-13200-MGM, Polyzen, Inc. v. Dielectrics,
Inc., in the United States District Court, District of Massachusetts, and (2)
Case No. 3:17-cv-30128-MGM, Polyzen, Inc. v. Dielectrics, Inc., in the United
States District Court, District of Massachusetts (Springfield), along with any
subsequently filed cases that arise from or relate to the same circumstances as
the foregoing (collectively, the “Litigation”);

 

(g)               any obligation arising out of section 2(b) of a Key Employees
Non-competition, Non-solicitation, and Non-disclosure Agreements, in which case
Sellers’ obligation shall be to pay 75% of thereunder (“Seller Portion”); and

 

(h)               the Excluded Assets.

 

Section 8.03        Indemnification By Buyer. Subject to the other terms and
conditions of this ARTICLE VIII, Buyer shall indemnify and defend each of
Sellers and their Affiliates and their respective Representatives (collectively,
the "Seller Indemnitees") against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Seller Indemnitees based upon,
arising out of, with respect to or by reason of:

 



  46

 

(a)                any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement or in any certificate or
instrument delivered by or on behalf of Buyer pursuant to this Agreement, as of
the date such representation or warranty was made or as if such representation
or warranty was made on and as of the Closing Date (except for representations
and warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date); or

 

(b)               any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement (other than
ARTICLE VI, it being understood that the sole remedy for any such breach thereof
shall be pursuant to ARTICLE VI).

 

Section 8.04        Certain Limitations. The indemnification provided for in
Section 8.02 and Section 8.03 shall be subject to the following limitations:

 

(a)                Limitations of Recoverable Losses.

 

(i)                  Sellers shall not be liable to the Buyer Indemnitees for
indemnification under Section 8.02(a) (except for the representations or
warranties of Sellers contained in Section 3.13(b) (Inventory) and Section 3.14
(Accounts Receivable), which are subject to Section 8.02(d) and Section 8.02(e)
respectively, and other than in respect of Section 3.22, it being understood
that the sole remedy for any such inaccuracy in or breach thereof shall be
pursuant to Article VI) until the aggregate amount of all Losses in respect of
indemnification under Section 8.02(a) exceeds $200,000.00 (the "Basket"), in
which event Sellers shall be required to pay or be liable for all such Losses
from the first dollar.

 

(ii)                The aggregate amount of all Losses for which Seller shall be
liable pursuant to Section 8.02(a) shall not exceed $12,000,000 (the "Cap").

 

(iii)               With respect to any claim as to which the Buyer Indemnitees
may be entitled to indemnification under Section 8.02(a) (except for the
representations or warranties of Sellers contained in Section 3.13(b)
(Inventory) and Section 3.14 (Accounts Receivable), which are subject to Section
8.02(d) and Section 8.02(e) respectively, and other than in respect of Section
3.22, it being understood that the sole remedy for any such inaccuracy in or
breach thereof shall be pursuant to Article VI), Sellers shall not be liable for
any individual Losses which do not exceed $17,500.00 (which Losses shall not be
counted towards the other limits in this Section 8.04(a)).

 



  47

 

(iv)              Sellers shall not be liable to the Buyer Indemnitees for
indemnification under Section 8.02(d) until the aggregate amount of all Losses
in respect of indemnification under Section 8.02(d) exceeds $17,500.00 (the
“Inventory Deductible”), in which event Sellers shall be required to pay or be
liable for all such Losses in excess of the Inventory Deductible.

 

(v)                Sellers shall not be liable to the Buyer Indemnities for
indemnification under Section 8.02(e) until the aggregate amount of all Losses
in respect of indemnification under Section 8.02(e) exceeds $17,500.00 (the “AR
Deductible”), in which event Sellers shall be required to pay or be liable for
all such Losses in excess of the AR Deductible.

 

(b)               Notwithstanding the foregoing, the limitations set forth in
Section 8.04(a) shall not apply to Losses: (i) based upon, arising out of, with
respect to or by reason of any inaccuracy in or breach of any Fundamental
Representation and Warranty; (ii) involving Fraud; (iii) the Litigation; (iv)
the Excluded Assets; or (v) the Seller Portion.

 

(c)                For purposes of this ARTICLE VIII, other than expressly set
forth in this Article VIII any inaccuracy in or breach of any representation or
warranty shall be determined without regard to any materiality, Material Adverse
Effect or other similar qualification contained in or otherwise applicable to
such representation or warranty.

 

Section 8.05        Indemnification Procedures. The party making a claim under
this ARTICLE VIII is referred to as the "Indemnified Party", and the party
against whom such claims are asserted under this ARTICLE VIII is referred to as
the "Indemnifying Party".

 



  48

 

(a)                Third Party Claims. If any Indemnified Party receives notice
of the assertion or commencement of any Action made or brought by any Person who
is not a party to this Agreement or an Affiliate of a party to this Agreement or
a Representative of the foregoing (a "Third Party Claim") against such
Indemnified Party with respect to which the Indemnifying Party is obligated to
provide indemnification under this Agreement, the Indemnified Party shall give
the Indemnifying Party reasonably prompt written notice thereof, but in any
event not later than 30 calendar days after receipt of such notice of such Third
Party Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party's expense and by the Indemnifying
Party's own counsel, and the Indemnified Party shall cooperate in good faith in
such defense; provided, that if the Indemnifying Party is a Seller or Sellers,
such Indemnifying Party shall not have the right to defend or direct the defense
of any such Third Party Claim (x) that is asserted directly by or on behalf of a
Person that is a supplier or customer (or prospective supplier or customer) of
the Company; or (y) in which an actual motion for injunctive relief is filed
seeking injunctive relief against Company by or on behalf of a Person that is
not a supplier or customer (or prospective supplier or customer) of the Company,
provided, however, such Indemnifying Party shall not have the right to defend or
direct the defense of any such motion but will continue to defend or direct the
defense of any other portion of such Third Party Claim. Solely in regard to a
Third Party Claim that the Company defends or directs the defense of pursuant to
(x) or (y) in this Section 8.05 (a) or (y) in Section 8.05(b) (other than
Counter-claims that arise out of the same set of operative facts upon which the
Enforcement Action is based), the Sellers shall indemnify the Company for the
first $1,000,000 of reasonable attorneys' fees and costs incurred by the Company
in the defense of such Third Party Claim and thereafter for 75% of all
reasonable attorneys’ fees and costs in excess of $1,000,000 incurred by the
Company in the defense of such Third Party Claim. In the event that the
Indemnifying Party assumes the defense of any Third Party Claim it shall have
the right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third Party Claim in the
name and on behalf of the Indemnified Party. The Indemnified Party shall have
the right to participate in the defense of any Third Party Claim with counsel
selected by it subject to the Indemnifying Party's right to control the defense
thereof. The fees and disbursements of such counsel shall be at the expense of
the Indemnified Party, provided, that if in the joint reasonable opinion of
counsel to the Indemnified Party and the Indemnifying Party, (A) there are legal
defenses available to an Indemnified Party that are different from or additional
to those available to the Indemnifying Party; or (B) there exists a conflict of
interest between the Indemnifying Party and the Indemnified Party that cannot be
waived, the Indemnifying Party shall be liable for the reasonable fees and
expenses of counsel to the Indemnified Party in each jurisdiction for which the
Indemnified Party determines counsel is required. If the Indemnifying Party
elects not to compromise or defend such Third Party Claim, fails to promptly
notify the Indemnified Party in writing of its election to defend as provided in
this Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may pay, compromise, or defend such Third Party
Claim and seek indemnification for any and all Losses based upon, arising from
or relating to such Third Party Claim. Sellers and Buyer shall cooperate with
each other in all reasonable respects in connection with the defense of any
Third Party Claim, including making available (subject to the provisions of
Section 5.06) records relating to such Third Party Claim and furnishing, without
expense (other than reimbursement of actual out-of-pocket expenses) to the
defending party, management employees of the non-defending party as may be
reasonably necessary for the preparation of the defense of such Third Party
Claim.

 



  49

 

(b)               Litigation. Notwithstanding anything in this Agreement to the
contrary, the indemnification procedures for the Litigation are set out in this
Section 8.05(b) and supersede the indemnification procedures in Section 8.05(a).
If Buyer receives notice of the commencement of any Action in the scope of the
Litigation, in addition to the two pending Actions set out in Section 8.02(f),
made or brought by Polyzen, Inc., Buyer shall give Sellers reasonably prompt
written notice thereof, but in any event not later than 10 calendar days after
receipt of such notice, and include copies of any materials provided by or, on
behalf of, Polyzen, Inc. Sellers shall assume the defense of any Action in the
Litigation, at Sellers’ expense and by Sellers’ own counsel without any
liability to Buyer. Sellers shall have the right to take such action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims pertaining to
any Actions in the Litigation in the name and on behalf of Company, and Company
and Buyer shall cooperate in good faith in such actions taken by Sellers. In the
event the Company actually receives monetary proceeds, including attorneys’
fees, from RadiaDyne, LLC (“RadiaDyne”) pursuant to Section 1 and/or Section 4
of that certain Indemnification Agreement Regarding Pending Litigation, dated
September 13, 2013 (“Indemnification Agreement”) or from Polyzen, Inc. in
connection with the Litigation (collectively “Proceeds”), the Company shall pay
over such Proceeds to Sellers’ Representative within ten (10) calendar days of
the Company’s receipt thereof.  The Company and Sellers’ Representative shall
cooperate in good faith to enforce the terms of Section 1, Section 4 and Section
5 of the Indemnification Agreement.  In the event that RadiaDyne fails to
perform its obligations under Section 1, Section 4 and/or Section 5 of the
Indemnification Agreement, Sellers may commence and shall assume control of any
action solely to enforce Section 1, Section 4 and/or Section 5 of the
Indemnification Agreement, at Sellers’ sole expense, and without any liability
to Buyer or the Company.  Sellers shall have the right, upon ten (10) business
days prior written notice to the Company (which notice shall include a draft
complaint), to take such action as it deems necessary to enforce Section 1,
Section 4 and/or Section 5 of the Indemnification Agreement in the name and on
behalf of the Company, including bringing suit in the name of Company, and
Company and Buyer shall cooperate in good faith in such enforcement action taken
by Sellers (“Enforcement Action”).  In the event RadiaDyne challenges Sellers’
standing to bring an Enforcement Action, the Company shall, upon notice of such
challenge, assign to Sellers any choses in action and claims for breach of
Section 1, 4, and/or 5 of the Indemnification Agreement. Notwithstanding the
foregoing, in the event RadiaDyne files a counter-claim related to the Company’s
supplier relationship with RadiaDyne (“Counter-claim”), to the extent such the
Counter-claim (x) is not a Third Party Claim for which Sellers are obligated to
defend, indemnify and hold harmless Buyer Indemnitees under Section 8.02, the
Company, at the Company’s expense, shall defend the Counter-claim, or (y) is a
Third Party Claim for which Sellers are obligated to defend, indemnify and hold
harmless Buyer Indemnitees under Section 8.02, the Company, at the Company’s
option (exercised by Company providing Sellers’ Representative with written
notice within ten (10) business days following Company’s receipt of notice of
such counterclaim), shall have the right to defend or direct the defense of the
Counter-claim; provided however, that in regard to (y) in this Section 8.05(b),
the Company and Sellers’ Representative shall cooperate in good faith to
allocate the costs of such action to Sellers as to the Enforcement Action and to
the Company as to the Counter-claim.

 

(c)                Settlement of Third Party Claims. Except as to the Litigation
or an Enforcement Action, notwithstanding any other provision of this Agreement,
the Indemnifying Party shall not enter into settlement of any Third Party Claim
without the prior written consent of the Indemnified Party; provided, however,
in the event that control of the defense of a Third Party Claim shifts to
Company (as the Indemnified Party) pursuant to (x) or (y) in Sections 8.05(a) or
pursuant to (y) in Section 8.05(b), then Company (as the Indemnified Party)
shall not enter into settlement of any such Third Party Claim without the prior
written consent of Sellers (as the Indemnifying Party). If a firm offer is made
to settle a Third Party Claim without leading to liability or the creation of a
financial or other obligation on the part of the Indemnified Party and provides,
in customary form, for the unconditional release of each Indemnified Party from
all liabilities and obligations in connection with such Third Party Claim and
the Indemnifying Party desires to accept and agree to such offer, the
Indemnifying Party shall give written notice to that effect to the Indemnified
Party, and after such notice the Indemnifying Party may settle the Third Party
Claim upon the terms set forth in such firm offer to settle such Third Party
Claim.

 



  50

 

(d)               Direct Claims. Any Action by an Indemnified Party on account
of a Loss which does not result from a Third Party Claim (a "Direct Claim")
shall be asserted by the Indemnified Party giving the Indemnifying Party
reasonably prompt written notice thereof, but in any event not later than 30
days after the Indemnified Party becomes aware of such Direct Claim. The failure
to give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. Such
notice by the Indemnified Party shall describe the Direct Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have 30 days after its receipt of such notice to respond in writing to such
Direct Claim. The Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim, and whether and to what extent any amount is payable
in respect of the Direct Claim and the Indemnified Party shall assist the
Indemnifying Party's investigation by giving such information and assistance
(including access to the Company's premises and personnel and the right to
examine and copy any accounts, documents or records) as the Indemnifying Party
or any of its professional advisors may reasonably request. If the Indemnifying
Party does not so respond within such 30 day period, the Indemnifying Party
shall be deemed to have rejected such claim, in which case the Indemnified Party
shall be free to pursue such remedies as may be available to the Indemnified
Party on the terms and subject to the provisions of this Agreement.

 

(e)                Tax Claims. Notwithstanding any other provision of this
Agreement, the control of any claim, assertion, event or proceeding in respect
of Taxes of the Company (including, but not limited to, any such claim in
respect of a breach of the representations and warranties in Section 3.22 hereof
or any breach or violation of or failure to fully perform any covenant,
agreement, undertaking or obligation in Article VI) shall be governed
exclusively by Article VI hereof.

 

Section 8.06        Payments; Indemnification Escrow Fund.

 



  51

 

(a)                Once a Loss is agreed to by the Indemnifying Party or finally
adjudicated (with all appeals exhausted) to be payable pursuant to this ARTICLE
VIII, the Indemnifying Party shall satisfy its obligations within 15 Business
Days of such final, non-appealable adjudication by wire transfer of immediately
available funds. The parties hereto agree that should an Indemnifying Party not
make full payment of any such obligations within such 15 Business Day period,
any amount payable shall accrue interest from and including the date of
agreement of the Indemnifying Party or final, non-appealable adjudication to and
including the date such payment has been made at a rate per annum equal to 6%.
Such interest shall be calculated daily on the basis of a 365 day year and the
actual number of days elapsed.

 

(b)               Any Losses payable to a Buyer Indemnitee pursuant to this
ARTICLE VIII shall be satisfied: (i) from the Indemnification Escrow Fund; and
(ii) to the extent the amount of Losses exceeds the amounts available to the
Buyer Indemnitee in the Indemnification Escrow Fund, from Sellers, jointly and
severally .

 

Section 8.07        Tax Treatment of Indemnification Payments. All
indemnification payments made under this Agreement shall be treated by the
parties as an adjustment to the Purchase Price for Tax purposes, unless
otherwise required by Law.

 

Section 8.08        Exclusive Remedies. Subject to Section 5.07 and Section
10.11, the parties acknowledge and agree that their sole and exclusive remedy
with respect to any and all claims (other than claims arising from Fraud,
criminal activity or willful misconduct on the part of a party hereto in
connection with the transactions contemplated by this Agreement) for any breach
of any representation, warranty, covenant, agreement or obligation set forth
herein or otherwise relating to the subject matter of this Agreement, shall be
pursuant to the indemnification provisions set forth in ARTICLE VI and this
ARTICLE VIII. In furtherance of the foregoing, each party hereby waives, to the
fullest extent permitted under Law, any and all rights, claims and causes of
action for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement it may have against the other parties hereto and their Affiliates and
each of their respective Representatives arising under or based upon any Law,
except pursuant to the indemnification provisions set forth in ARTICLE VI and
this ARTICLE VIII. Nothing in this Section 8.08 shall limit any Person's right
to seek and obtain any equitable relief to which any Person shall be entitled or
to seek any remedy on account of any party's fraudulent, criminal or intentional
misconduct.

 

Section 8.09        Indemnification Escrow Fund Release.

 

(a)                First Indemnification Escrow Fund Release Date. On the nine
(9) month anniversary of the Closing Date (“First Release Date”), Buyer and the
Sellers’ Representative shall jointly instruct the Escrow Agent to release up to
fifty percent (50%) of the then remaining amounts of the Indemnification Escrow
Fund to the Sellers’ Representative, such that, following such release, the then
remaining amounts of Indemnification Escrow Fund equals fifty percent (50%) of
the Indemnification Amount, plus the amount, if any, of claims for
indemnification that exceed fifty percent (50%) of the Indemnification Amount,
in each case properly asserted prior to the First Release Date by the Buyer
Indemnified Parties in writing in accordance with this Article VIII but not yet
resolved as of such date.

 



  52

 

(b)               Final Indemnification Escrow Fund Release Date. On the
eighteen (18) month anniversary of the Closing Date (“Final Release Date”),
Buyer and the Sellers’ Representative shall jointly instruct the Escrow Agent to
release all or a portion of the then remaining amounts of Indemnification Escrow
Fund to the Sellers’ Representative, such that, following such release, the then
remaining Indemnification Amount equals only the amount, if any, of Losses under
Section 8.02 of this Agreement, as applicable, in each case properly asserted
prior to the Indemnity Escrow Release Date by the Buyer Indemnified Parties in
writing in accordance with Article VIII hereof, but not yet resolved as of such
date (the “Unresolved Indemnity Claims”). Upon final resolution of any
Unresolved Indemnity Claim in respect of which such amounts had been retained
(to the extent not utilized to satisfy Losses pursuant to Section 8.02(a)
hereof, as applicable) in accordance with this Article VIII and the terms of the
Escrow Agreement, Buyer and the Sellers’ Representative shall jointly instruct
the Escrow Agent to release such retained amounts to Buyer or the Sellers’
Representative, as the case may be. Promptly (and in any event within five
Business Days) upon any Person becoming entitled to release of amounts from the
Indemnification Escrow Fund pursuant to this Article VIII or the Escrow
Agreement, Buyer and the Sellers’ Representative shall execute joint written
instructions to the Escrow Agent instructing the Escrow Agent to so release such
amount.

 

(c)                Notwithstanding Sections 8.09(a) and 8.09(b), a maximum of
$1,000,000 plus the amount of any and all Unresolved Indemnity Claims shall
remain in the Indemnification Escrow Fund until the later of the Final Release
Date or the date which is ten (10) days following the date that the Litigation
may be settled or finally adjudicated and no longer subject to appeal or review;
provided, however, that the foregoing shall in no way limit or restrict Buyer
from satisfying claims for Losses from the Indemnification Escrow Fund up to and
including in the amount of the then remaining balance of the Indemnification
Escrow Fund.

 

ARTICLE IX
Termination

 

Section 9.01        Termination. This Agreement may be terminated at any time
prior to the Closing:

 

(a)                by the mutual written consent of Sellers and Buyer;

 

(b)               by Buyer by written notice to Sellers if:

 

(i)                  Buyer is not then in material breach of any provision of
this Agreement and there has been a breach, inaccuracy in or failure to perform
any representation, warranty, covenant or agreement made by Sellers pursuant to
this Agreement that would give rise to the failure of any of the conditions
specified in ARTICLE VII and such breach, inaccuracy or failure has not been
cured by Sellers within thirty (30) days of Seller's receipt of written notice
of such breach from Buyer; or

 



  53

 

(ii)                any of the conditions set forth in Section 7.01 or Section
7.02 shall not have been, or if it becomes apparent that any of such conditions
will not be, fulfilled by April 12, 2018, unless such failure shall be due to
the failure of Buyer to perform or comply with any of the covenants, agreements
or conditions hereof to be performed or complied with by it prior to the
Closing;

 

(c)                by Sellers by written notice to Buyer if:

 

(i)                  Sellers are not then in material breach of any provision of
this Agreement and there has been a breach, inaccuracy in or failure to perform
any representation, warranty, covenant or agreement made by Buyer pursuant to
this Agreement that would give rise to the failure of any of the conditions
specified in ARTICLE VII and such breach, inaccuracy or failure has not been
cured by Buyer within thirty (30) days of Buyer's receipt of written notice of
such breach from Sellers; or

 

(ii)                any of the conditions set forth in Section 7.01 or Section
7.03 shall not have been, or if it becomes apparent that any of such conditions
will not be, fulfilled by April 12, 2018, unless such failure shall be due to
the failure of Sellers to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing; or

 

(d)               by Buyer or Sellers in the event that (i) there shall be any
Law that makes consummation of the transactions contemplated by this Agreement
illegal or otherwise prohibited or (ii) any Governmental Authority shall have
issued a Governmental Order restraining or enjoining the transactions
contemplated by this Agreement, and such Governmental Order shall have become
final and non-appealable.

 

Section 9.02        Effect of Termination. In the event of the termination of
this Agreement in accordance with this Article, this Agreement shall forthwith
become void and there shall be no liability on the part of any party hereto
except:

 

(a)                as set forth in this ARTICLE IX and Section 5.06 and ARTICLE
X hereof; and

 

(b)               that nothing herein shall relieve any party hereto from
liability for any willful breach of any provision hereof; and

 

(c)                provisions of this Agreement that, by their terms, expressly
survive termination of this Agreement; and

 

(d)               The parties agree that (i) the "Amended and Restated
Confidentiality Agreement" by and between UFP Technologies, Inc. and Dielectrics
Inc. dated August 17, 2017, their respective rights and obligations thereunder;
(ii) Section 10.15 of this Agreement; and (iii) any other provisions of this
Agreement that by their terms shall survive, shall survive such termination.

 



  54

 

ARTICLE X
Miscellaneous

 

Section 10.01    Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

 

Section 10.02    Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 10.02):

 

If to Sellers:

 

 

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

Dielectrics, Inc. 

300 Burnett Road 

Chicopee, MA 01020 

Attn: Eric Stahl, estahl@dielectrics.com 

(413) 594-8111

 

 

Shatz, Schwartz and Fentin, P.C. 

1441 Main Street, Suite 1100 

Springfield, MA 01103 

(413) 737-1131

 

Attn: Steven J. Schwartz, sschwartz@ssfpc.com 

David K. Webber, dwebber@ssfpc.com 

 

 

  55

 

If to Buyer:

 

 

 

 

 

 

with a copy to:

 

UFP Technologies, Inc. 

100 Hale Street 

Newburyport, Massachusetts 01950 

Attn: Ron Lataille 

978-234-0926, rlataille@ufpt.com

 

 

Howard & Howard Attorneys PLLC 

450 West Fourth Street 

Royal Oak, Michigan 48067

Attn: John D. Logan, 248-723-0393, jdl@h2law.com

Joseph P. Michniacki, 248-723-0484, jpm@h2law.com

 

 

 

 

 

Section 10.03    Interpretation. For purposes of this Agreement, (a) the words
"include," "includes" and "including" shall be deemed to be followed by the
words "without limitation"; (b) the word "or" is not exclusive; and (c) the
words "herein," "hereof," "hereby," "hereto" and "hereunder" refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

Section 10.04    Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

Section 10.05    Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Except as provided in Section 5.07(e), upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 



  56

 

Section 10.06    Entire Agreement. This Agreement and the Escrow
Agreement/Ancillary Documents constitute the sole and entire agreement of the
parties to this Agreement with respect to the subject matter contained herein
and therein, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter, except
in cases of Fraud. In the event of any inconsistency between the statements in
the body of this Agreement and those in the Escrow Agreement/Ancillary
Documents, the Exhibits and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the
body of this Agreement will control.

 

Section 10.07    Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed. No assignment shall
relieve the assigning party of any of its obligations hereunder.

 

Section 10.08    No Third-party Beneficiaries. Except as provided in ARTICLE
VIII, this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

Section 10.09    Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 10.10    Governing Law; Submission to Jurisdiction. 

 

(a)                This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Massachusetts without
giving effect to any choice or conflict of law provision or rule (whether of the
Commonwealth of Massachusetts or any other jurisdiction).

 



  57

 

(b)               ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE ESCROW AGREEMENT/ANCILLARY DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE COMMONWEALTH OF
MASSACHUSETTS LOCATED IN THE COUNTY OF WORCESTER, AND EACH PARTY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY'S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

Section 10.11    Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

Section 10.12    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

Section 10.13    Sellers’ Representative.

 

(a)                Appointment of Sellers’ Representative. The Sellers’
Representative shall be the agent and attorney-in-fact for each of the Sellers
to act as each Seller’s representative under this Agreement and any Ancillary
Documents in accordance with the terms of this Section 10.13. In the event of
the resignation, death or incapacity of the Sellers’ Representative, a successor
Sellers’ Representative reasonably satisfactory to the Buyer shall thereafter
promptly be appointed by the Sellers by an instrument in writing signed by the
Buyer, the Sellers and such successor Sellers’ Representative. 

 

(b)               Authority. The Sellers’ Representative is hereby authorized
and empowered to act for, and on behalf of, any or all of the Sellers (with full
power of substitution in the premises) in connection with (i) the indemnity
provisions of ARTICLE VIII as they relate to the Sellers generally and (ii) such
other matters as are reasonably necessary for the consummation of the
transactions contemplated herein including, without limitation, (A) to receive
all payments owing to the Sellers under this Agreement, (B) to terminate, amend,
waive any provision of, or abandon, this Agreement, (C) to act as the
representative of the Sellers to review and authorize all claims and disputes or
question the accuracy thereof, (D) to negotiate and compromise on their behalf
with Buyer any claims asserted thereunder and to authorize payments to be made
with respect thereto, (E) to take such further actions as are authorized in this
Agreement, and (F) in general, do all things and perform all acts, including,
without limitation, executing and delivering all agreements, certificates,
receipts, consents, elections, instructions and other documents contemplated by
or deemed by the Sellers’ Representative to be necessary or desirable in
connection with this Agreement and the transaction contemplated herein. The
Buyer shall be entitled to rely on such appointment and to treat the Sellers’
Representative as the duly appointed attorney-in-fact of each Seller. Notices
given to the Sellers’ Representative in accordance with the provisions of this
Agreement shall constitute notice to the Sellers for all purposes under this
Agreement.

 



  58

 

(c)                Extent and Survival of Authority. The appointment of the
Sellers’ Representative is an agency coupled with an interest and is irrevocable
and any action taken by the Sellers’ Representative pursuant to the authority
granted in this Section 10.14 shall be effective and absolutely binding on each
Seller notwithstanding any contrary action of or direction from such Seller,
except for actions or omissions of the Sellers’ Representative constituting
willful misconduct. The death or incapacity, or dissolution or other termination
of existence, of any Seller shall not terminate the authority and agency of the
Sellers’ Representative. The Buyer in dealing with the Sellers’ Representative
may conclusively and absolutely rely, without inquiry, upon any act of the
Sellers’ Representative as the act of the Sellers.

 

Section 10.14    Audited Financial Statements. If the Sellers’ Representative
fails to deliver to Buyer the Audited Financial Statements on or before the
Audited FS Delivery Date (the “Seller Breach”), the Buyer shall immediately be
entitled to instruct the Escrow Agent to release to Buyer the amount of
$1,500,000.00 from the Indemnification Escrow Fund (the “Liquidated Damages”).
The parties intend that the Liquidated Damages constitute compensation, and not
a penalty. The parties acknowledge and agree that the Buyer’s harm caused by a
Seller Breach would be impossible or very difficult to accurately estimate, and
that the Liquidated Damages are a reasonable estimate of the anticipated or
actual harm that might arise form a Seller Breach.

 

Section 10.15    Execution of this Agreement.

 

(a)                In the event that Buyer does not purchase the Shares as
contemplated by this Agreement, the Buyer agrees to be bound by the provisions
set forth below to protect the business of the Company.

 

(b)               In the event that as part of the due diligence process, Seller
provides to Buyer the identity of a customer of Seller, and the identity of one
or more products supplied by Seller to such customer, then for a period of
eighteen (18) months following the date of such disclosure by Seller to Buyer
under this Agreement, Buyer represents, warrants, covenants and agrees that
neither Buyer nor its affiliates (or their respective successors or assigns)
will, directly or indirectly, solicit or manufacture products with the same or
similar material and the same specifications for, or supply such products to,
such customer; provided however, the foregoing provision shall (a) not apply to
the products that (i) prior to its receipt of the identities of the customers
and products, Buyer has supplied or has been engaged to supply or develop or
(ii) any acquisition or investment targets of Buyer (other than Seller) supplies
or have been engaged to supply or develop and (b) apply if such customer changes
the specification of the product to accommodate Buyer's change in the material
for the product.

 



  59

 

(c)                During the Buyer Restricted Period, Buyer shall not, and
shall not permit any of its Affiliates to, directly or indirectly, hire or
solicit any employee of the Company or encourage any such employee to leave such
employment or hire any such employee who has left such employment, except
pursuant to a general solicitation which is not directed specifically to any
such employees; provided, that nothing in this Section shall prevent Buyer or
any of its or its Affiliates from hiring (x) any employee whose employment has
been terminated by the Company or (y) after 180 days from the date of
termination of employment, any employee whose employment has been terminated by
the employee.

 

(d)               During the Restricted Period, Buyer shall not, and shall not
permit any of its Affiliates to, directly or indirectly and for purposes of
diverting their business or services from the Company, solicit or entice, or
attempt to engage in any business with any existing clients or customers of the
Company that became known to the Buyer solely from confidential information
identifying such customers as customers of the Company and delivered directly by
the Company to the Buyer after August 17, 2017; provided however that the
foregoing shall not apply to any existing or prospective customers or clients of
the Buyer.

 

(e)                The Buyer acknowledges that a breach or threatened breach of
this Section would give rise to irreparable harm to the Company and Sellers, for
which monetary damages would not be an adequate remedy, and hereby agrees that
in the event of a breach or a threatened breach by Buyer of any such
obligations, The Company and the Sellers shall, in addition to any and all other
rights and remedies that may be available to it in respect of such breach, be
entitled to equitable relief, including a temporary restraining order, an
injunction, specific performance and any other relief that may be available from
a court of competent jurisdiction (without any requirement to post bond).

 



  60

 

(f)                Buyer acknowledges that the restrictions contained in this
Section are reasonable and necessary to protect the legitimate interests of the
Company and the Sellers and constitute a material inducement to Sellers to enter
into this Agreement and consummate the transactions contemplated by this
Agreement. In the event that any covenant contained in this Section should ever
be adjudicated to exceed the time, geographic, product or service, or other
limitations permitted by applicable Law in any jurisdiction, then any court is
expressly empowered to reform such covenant, and such covenant shall be deemed
reformed, in such jurisdiction to the maximum time, geographic, product or
service, or other limitations permitted by applicable Law. The covenants
contained in this Section and each provision hereof are severable and distinct
covenants and provisions. The invalidity or unenforceability of any such
covenant or provision as written shall not invalidate or render unenforceable
the remaining covenants or provisions hereof, and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such covenant or provision in any other jurisdiction.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 



  61

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

 

SELLERS:

 

STAHL:

 

__/s/ Eric C. Stahl__________

 

Eric C. Stahl

 

EPSTEIN:

 

__/s/ Gertrude Epstein_______

 

Gertrude Epstein

 

ROSEN:

 

___/s/ Marcia L. Rosen________

 

Marcia L. Rosen

 

TRUST 1:

 

Eric C. Stahl Children’s Trust,

 

dated 12/31/1993

 

By: /s/ Marcia L. Rosen, Trustee

 

By: /s/ Eric C. Stahl, Trustee

 

By: /s/ Gertrude E. Epstein, Trustee

 

TRUST 2:

 

Gertrude S. Epstein Children’s Trust,

 

dated 12/31/1993

 

By: /s/ Jeffrey W. Roberts, Trustee

 

By: /s/ Eric C. Stahl, Trustee

 

By: /s/ Gertrude E. Epstein, Trustee

 

TRUST 3:

 

Marcia L. Rosen Children’s Trust,

 

dated 12/31/1993

 



  62

 

By: /s/ Marcia L. Rosen, Trustee

 

By: /s/ Eric C. Stahl, Trustee

 

By: /s/ Gertrude E. Epstein, Trustee

 

TRUST 4:

 

Stahl Children’s Trust,

 

u/d/t 12/31/1993

 

f/b/o Eric C. Stahl

 

By: /s/ Marcia L. Rosen, Trustee

 

By: /s/ Eric C. Stahl, Trustee

 

By: /s/ Gertrude E. Epstein, Trustee

 

TRUST 5:

 

Stahl Children’s Trust,

 

u/d/t 12/31/1993

 

f/b/o Gertrude Epstein

 

By: /s/ Jeffrey W. Roberts, Trustee

 

By: /s/ Eric C. Stahl, Trustee

 

By: /s/ Gertrude E. Epstein, Trustee

 

TRUST 6:

 

Stahl Children’s Trust,

 

u/d/t 12/31/1993

 

f/b/o Marcia L. Rosen

 

By: /s/ Marcia L. Rosen, Trustee

 

By: /s/ Eric C. Stahl, Trustee

 

By: /s/ Gertrude E. Epstein, Trustee

 

 

 



  63

 

SELLERS’ REPRESENTATIVE:

 

 

 

__/s/ Eric C. Stahl__________

 

Eric C. Stahl

 

 

 

 

 

COMPANY:

 

 

 

DIELECTRICS, INC.,

 

a Massachusetts corporation

 

 

 

By: _____________________

 

Name: _____________________

 

Its: _____________________

 

 

 

 

 

 

 

BUYER:

 

 

 

UFP TECHNOLOGIES, INC.,

 

a Delaware corporation

 

 

 

By: _/s/ Ron Lataille_______

 

Name: Ron Lataille

 

Its: Chief Financial Officer

 

 

 

 

 



  64

 

ANNEX A

 

DEFINED TERMS

 

"Acquisition Proposal" has the meaning set forth in Section 5.03(a).

 

"Action" means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

"Affiliate" of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term "control" (including the terms
"controlled by" and "under common control with") means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

"Agreement" has the meaning set forth in the preamble.

 

"Agreement for the Purchase and Sale of Good Will" has the meaning set forth in
Section 2.02.

 

"Allocation Schedule" has the meaning set forth in Section 6.05(b).

 

"Ancillary Documents" means the Escrow Agreement and other agreements expressly
referenced as deliveries pursuant to this Agreement.

 

"Reviewed Financial Statements" has the meaning set forth in Section 3.06.

 

"Balance Sheet" has the meaning set forth in Section 3.06.

 

"Balance Sheet Date" has the meaning set forth in Section 3.06.

 

"Basket" has the meaning set forth in Section 8.04(a).

 

"Benefit Plan" has the meaning set forth in Section 3.20(a).

 

"Business Day" means any day except Saturday, Sunday or any other day on which
commercial banks located in Chicopee, Massachusetts are authorized or required
by Law to be closed for business.

 

"Buyer" has the meaning set forth in the preamble.

 

"Buyer Indemnitees" has the meaning set forth in Section 8.02.

 

"Buyer's Accountants" means Grant Thornton LLP.

 

"Cap" has the meaning set forth in Section 8.04(a).

 



 

 

"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

 

"Closing" has the meaning set forth in Section 2.05.

 

"Closing Date" has the meaning set forth in Section 2.05.

 

"Closing Date Payment" has the meaning set forth in Section 2.04(a)(i).

 

"Closing Indebtedness Certificate" means a certificate executed by the Chief
Financial Officer of the Company certifying on behalf of the Company an itemized
list of all outstanding Indebtedness as of the open of business on the Closing
Date and the Person to whom such outstanding Indebtedness is owed and an
aggregate total of such outstanding Indebtedness.

 

"Closing Transaction Expenses Certificate" means a certificate executed by an
officer of the Company, certifying the amount of Transaction Expenses remaining
unpaid as of the open of business on the Closing Date (including an itemized
list of each such unpaid Transaction Expense with a description of the nature of
such expense and the person to whom such expense is owed).

 

"Closing Working Capital" means: (a) the Current Assets of the Company, less (b)
the Current Liabilities of the Company, determined as of the open of business on
the Closing Date.

 

"Closing Working Capital Statement" has the meaning set forth in Section
2.04(b)(i).

 

"Code" means the Internal Revenue Code of 1986, as amended.

 

"Common Stock" has the meaning set forth in Section 3.03(a).

 

"Company" has the meaning set forth in the recitals.

 

"Company Intellectual Property" means all Intellectual Property that is owned by
the Company.

 

"Company IP Agreements" means all licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, covenants not to sue, waivers,
releases, permissions and other Contracts, whether written or oral, relating to
Intellectual Property to which the Company is a party, beneficiary or otherwise
bound, other than licenses to software that is subject to “shrink-wrap” or
“click-through” license agreements or standard commercial terms (including any
software installed in the ordinary course of business as a standard part of
hardware, equipment or fixtures purchased by the Company).

 

"Company IP Registrations" means all Company Intellectual Property that is
subject to any issuance, registration or application by, to or with any
Governmental Authority or authorized private registrar in any jurisdiction,
including issued patents, registered trademarks, domain names and copyrights,
and pending applications for any of the foregoing.

 

"Company Systems" has the meaning set forth in Section 3.12(g).

 



 

 

"Contracts" means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

"Current Assets" means cash and cash equivalents, accounts receivable, inventory
and prepaid expenses, but excluding (a) the portion of any prepaid expense of
which Buyer will not receive the benefit following the Closing, (b) deferred Tax
assets and (c) receivables from any of the Company's Affiliates, directors,
employees, officers or stockholders and any of their respective Affiliates,
determined in accordance with GAAP applied using the same accounting methods,
practices, principles, policies and procedures, with consistent classifications,
judgments and valuation and estimation methodologies that were used in the
preparation of the Reviewed Financial Statements for the most recent fiscal year
end as if such accounts were being prepared and reviewed as of a fiscal year
end.

 

"Current Liabilities" means accounts payable, accrued Taxes and accrued
expenses, but excluding payables to any of the Company's Affiliates, directors,
employees, officers or stockholders and any of their respective Affiliates,
deferred Tax liabilities, Transaction Expenses and the current portion of any
Indebtedness of the Company, determined in accordance with GAAP applied using
the same accounting methods, practices, principles, policies and procedures,
with consistent classifications, judgments and valuation and estimation
methodologies that were used in the preparation of the Reviewed Financial
Statements for the most recent fiscal year end as if such accounts were being
prepared and reviewed as of a fiscal year end.

 

"Direct Claim" has the meaning set forth in Section 8.05(c).

 

"Disclosure Schedules" means the Disclosure Schedules delivered by Sellers’
Representative and Buyer concurrently with the execution and delivery of this
Agreement.

 

"Disputed Amounts" has the meaning set forth in Section 2.04(c)(iii).

 

"Dollars" or "$" means the lawful currency of the United States.

 

"Encumbrance" means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other, but not including liens
for taxes and fees not currently due or payable), option, security interest,
mortgage, easement, encroachment, right of way, right of first refusal, or
restriction of any kind, including any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership.

 

"Environmental Attributes" means any emissions and renewable energy credits,
energy conservation credits, benefits, offsets and allowances, emission
reduction credits or words of similar import or regulatory effect (including
emissions reduction credits or allowances under all applicable emission trading,
compliance or budget programs, or any other federal, state or regional emission,
renewable energy or energy conservation trading or budget program) that have
been held, allocated to or acquired for the development, construction,
ownership, lease, operation, use or maintenance of the Company as of: (i) the
date of this Agreement; and (ii) future years for which allocations have been
established and are in effect as of the date of this Agreement.

 



 

 

"Environmental Claim" means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

 

"Environmental Law" means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term "Environmental Law" includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

 

"Environmental Notice" means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

 

"Environmental Permit" means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

"ERISA Affiliate" means all employers (whether or not incorporated) that would
be treated together with the Company or any of its Affiliates as a "single
employer" within the meaning of Section 414 of the Code or Section 4001 of
ERISA.

 

"Escrow Agent" means Bank of America.

 



 

 

"Escrow Agreement" means the Escrow Agreement to be entered into by Buyer,
Sellers and Escrow Agent at the Closing, substantially in the form of Exhibit C.

 

"Estimated Closing Working Capital" has the meaning set forth in Section
2.04(a)(ii).

 

"Estimated Closing Working Capital Statement" has the meaning set forth in
Section 2.04(a)(ii).

 

"Financial Statements" has the meaning set forth in Section 3.06.

 

“Fraud” means fraud as interpreted under the laws of the Commonwealth of
Massachusetts; in the case of the Sellers or the Company to the Buyer, in the
event Sellers or the Company, as applicable, have willingly and knowingly
committed a fraud against the Buyer, with specific intent to deceive and mislead
the Buyer.

 

“Fundamental Representations and Warranties” means those representations and
warranties set forth in Section 3.01 (Authority of the Sellers), Section 3.02
(Organization, Authority, and Qualification of the Company), Section 3.03
(Capitalization), Section 3.04 (No Subsidiaries), Section 3.10 (Title to Assets;
Real Property), Section 3.22 (Taxes), and Section 3.24 (Brokers).

 

"GAAP" means United States generally accepted accounting principles in effect
from time to time.

 

"Government Contracts" has the meaning set forth in Section 3.09(a)(viii).

 

"Governmental Authority" means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

"Governmental Order" means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

"Hazardous Materials" means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

 

"HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

"Indebtedness" means, without duplication and with respect to the Company, all
(a) indebtedness for borrowed money; (b) obligations for the deferred purchase
price of property or services (other than Current Liabilities taken into account
in the calculation of Closing Working Capital), (c) long or short-term
obligations evidenced by notes, bonds, debentures or other similar instruments;
(d) obligations under any interest rate, currency swap or other hedging
agreement or arrangement; (e) capital lease obligations; (f) reimbursement
obligations under any letter of credit, banker's acceptance or similar credit
transactions; (g) guarantees made by the Company on behalf of any third party in
respect of obligations of the kind referred to in the foregoing clauses (a)
through (f); and (h) any unpaid interest, prepayment penalties, premiums, costs
and fees that would arise or become due as a result of the prepayment of any of
the obligations referred to in the foregoing clauses (a) through (g).

 



 

 

"Indemnification Escrow Amount" means $6,000,000.00 plus the Seller Portion.

 

"Indemnification Escrow Fund" has the meaning set forth in Section 2.03(iii)(A).

 

"Indemnified Party" has the meaning set forth in Section 8.05.

 

"Indemnifying Party" has the meaning set forth in Section 8.05.

 

"Independent Accountant" has the meaning set forth in Section 2.04(c)(iii).

 

"Insurance Policies" has the meaning set forth in Section 3.16.

 

"Intellectual Property" means any and all rights in, arising out of, or
associated with any of the following in any jurisdiction throughout the world:
(a) issued patents and patent applications (whether provisional or
non-provisional), including divisionals, continuations, continuations-in-part,
substitutions, reissues, reexaminations, extensions, or restorations of any of
the foregoing, and other Governmental Authority-issued indicia of invention
ownership (including certificates of invention, petty patents, and patent
utility models) ("Patents"); (b) trademarks, service marks, brands,
certification marks, logos, trade dress, trade names, and other similar indicia
of source or origin, together with the goodwill connected with the use of and
symbolized by, and all registrations, applications for registration, and
renewals of, any of the foregoing ("Trademarks"); (c) copyrights and works of
authorship, whether or not copyrightable, and all registrations, applications
for registration, and renewals of any of the foregoing ("Copyrights"); (d)
internet domain names and social media account or user names (including
"handles"), whether or not Trademarks, all associated web addresses, URLs,
websites and web pages, social media accounts and pages, and all content and
data thereon or relating thereto, whether or not Copyrights; (e) mask works, and
all registrations, applications for registration, and renewals thereof; (f)
industrial designs, and all Patents, registrations, applications for
registration, and renewals thereof; (g) trade secrets, know-how, inventions
(whether or not patentable), discoveries, improvements, technology, business and
technical information, databases, data compilations and collections, tools,
methods, processes, techniques, and other confidential and proprietary
information and all rights therein ("Trade Secrets"); (h) computer programs,
operating systems, applications, firmware, and other code, including all source
code, object code, application programming interfaces, data files, databases,
protocols, specifications, and other documentation thereof; (i) rights of
publicity; and (j) all other intellectual or industrial property and proprietary
rights.

 

"Interim Balance Sheet" has the meaning set forth in Section 3.06.

 

"Interim Balance Sheet Date" has the meaning set forth in Section 3.06.

 

"Interim Financial Statements" has the meaning set forth in Section 3.06.

 



 

 

"Knowledge of the Company" means the actual knowledge of Eric Stahl, Julie
Kelleher, John Kusler, Adam Epstein, and Bart Rietkerk, and the knowledge that
each person would have reasonably obtained in the performance of a prudent
person’s duties as President and Chief Executive Officer, Chief Financial
Officer, Chief Operating Officer, Chief Technical Officer, and Chie Marketing
Officer of the Company.

 

"Law" means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

"Liabilities" has the meaning set forth in Section 3.07.

 

“Litigation” has the meaning set forth in Section 8.02(f).

 

"Losses" means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses, including reasonable
attorneys' fees and the cost of enforcing any right to indemnification hereunder
and the cost of pursuing any insurance providers to the extent such costs are
not permitted to be deducted from the available coverage.

 

"Material Adverse Effect" means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Company, or (b) the ability
of Sellers to consummate the transactions contemplated hereby on a timely basis.
Neither of the following will constitute, or will be taken into account in
determining whether there has been, or will be, a Material Adverse Effect: (i)
any adverse effect arising from the Sellers' or the Company's compliance with
any covenant or requirement set forth in this Agreement; or (ii) from the
Sellers' or the Company's taking of any action requested by the Buyer.

 

"Material Contracts" has the meaning set forth in Section 3.09(a).

 

"Material Customers" has the meaning set forth in Section 3.15(a).

 

"Material Suppliers" has the meaning set forth in Section 3.15(b).

 

"Multiemployer Plan" has the meaning set forth in Section 3.20(c).

 

"Non-U.S. Benefit Plan" has the meaning set forth in Section 3.20(a).

 

"Permits" means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

 

"Permitted Encumbrances" has the meaning set forth in Section 3.10(b).

 

"Person" means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

"Post-Closing Adjustment" has the meaning set forth in Section 2.04(b)(ii).

 



 

 

"Post-Closing Tax Period" means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.

 

"Post-Closing Taxes" means Taxes of the Company for any Post-Closing Tax Period.

 

"Pre-Closing Tax Period" means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

 

"Pre-Closing Taxes" means Taxes of the Company for any Pre-Closing Tax Period.

 

"Purchase Price" has the meaning set forth in Section 2.02.

 

"Qualified Benefit Plan" has the meaning set forth in Section 3.20(c).

 

"Real Property" means the real property owned, leased or subleased by the
Company, together with all buildings, structures and facilities located thereon.

 

"Release" means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

 

"Representative" means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

"Resolution Period" has the meaning set forth in Section 2.04(c)(ii).

 

"Restricted Business" means the design, development, and manufacture of medical
devices using thermoplastic materials.

 

"Restricted Period" has the meaning set forth in Section 5.07(a).

 

"Review Period" has the meaning set forth in Section 2.04(c)(i).

 

"Section 338(h)(10) Election" has the meaning set forth in Section 6.05(a).

 

"Seller" has the meaning set forth in the preamble.

 

"Seller Indemnitees" has the meaning set forth in Section 8.03.

 

"Seller's Accountants" means Greenberg, Rosenblatt, Kull & Bitsoli, P.C., Attn:
Norman Bitsoli, CPA, 306 Main Street, Suite 400, Worcester, MA 01608, Tel (508)
791-0901, Fax (508) 799-2059, NBitsoli@grkb.com.

 



 

 

"Shares" has the meaning set forth in the recitals.

 

"Single Employer Plan" has the meaning set forth in Section 3.20(c).

 

“Split Dollar Life Insurance Receivable Amount” means $1,160,411.00.

 

"Statement of Objections" has the meaning set forth in Section 2.04(c)(ii).

 

"Straddle Period" has the meaning set forth in Section 6.04.

 

"Success Bonuses" shall mean payments made to Company’s employees on the Closing
Date in the aggregate amount of up to $5,300,000.

 

"Target Working Capital" means $6,250,000.00 plus the Split Dollar Life
Insurance Receivable Amount.

 

"Taxes" means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

"Tax Return" means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

"Territory" means the world.

 

"Third Party Claim" has the meaning set forth in Section 8.05(a).

 

"Transaction Expenses" means all fees and expenses incurred by the Company or
Sellers at or prior to the Closing in connection with the preparation,
negotiation and execution of this Agreement and the Escrow Agreement/Ancillary
Documents, and the performance and consummation of the transactions contemplated
hereby and thereby.

 

"Undisputed Amounts" has the meaning set forth in Section 2.04(c)(iii).

 

"Union" has the meaning set forth in Section 3.21(b).

 

"WARN Act" means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.

 